 

Exhibit 10.1

 

Execution Copy

  

AGREEMENT AND PLAN OF MERGER

 

By and Among

 

THEMAVEN, INC.,

 

TST ACQUISITION CO., INC.

 

and

 

THESTREET, INC.

 

Dated as of June 11, 2019

 

 

 

 

Table of Contents

 

  Page       Article I DEFINITIONS 2       Section 1.1 Definitions 2      
Article II THE MERGER 2       Section 2.1 The Merger 2       Section 2.2 Closing
2       Section 2.3 Effective Time 2       Section 2.4 Certificate of
Incorporation and Bylaws 2       Section 2.5 Board of Directors 3       Section
2.6 Officers 3       Article III EFFECT OF THE MERGER ON CAPITAL STOCK; EXCHANGE
OF CERTIFICATES 3       Section 3.1 Effect on Securities 3       Section 3.2
Exchange of Certificates 4       Section 3.3 Stock Options 7       Section 3.4
Lost Certificates 7       Section 3.5 Dissenting Shares 7       Section 3.6
Transfers; No Further Ownership Rights 7       Article IV REPRESENTATIONS AND
WARRANTIES OF THE COMPANY 8       Section 4.1 Organization and Qualification;
Subsidiaries 8       Section 4.2 Certificate of Incorporation and Bylaws 8      
Section 4.3 Capitalization 9       Section 4.4 Authority Relative to Agreement
10       Section 4.5 No Conflict; Required Filings and Consents 10       Section
4.6 Permits and Licenses 11       Section 4.7 Compliance with Laws 11      
Section 4.8 Company SEC Documents; Financial Statements 11       Section 4.9
Information Supplied 12       Section 4.10 Disclosure Controls and Procedures 12
      Section 4.11 Absence of Certain Changes or Events 13       Section 4.12 No
Undisclosed Liabilities 13

 

-i- 

 

 

Table of Contents

(continued)

 

    Page       Section 4.13 Absence of Litigation 13       Section 4.14 Employee
Benefit Plans 13       Section 4.15 Labor Matters 15       Section 4.16
Intellectual Property 15       Section 4.17 Taxes 16       Section 4.18 Material
Contracts 17       Section 4.19 Property 18       Section 4.20 Takeover Statutes
18       Section 4.21 Vote Required 18       Section 4.22 Brokers 18      
Section 4.23 No Other Representations or Warranties 19       Section 4.24 Prior
Transactions 19       Section 4.25 Key Personnel 19       Article V
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 19       Section 5.1
Organization and Qualification; Subsidiaries 20       Section 5.2 Certificate of
Incorporation, Bylaws, and Other Organizational Documents 20       Section 5.3
Authority Relative to Agreement 20       Section 5.4 No Conflict; Required
Filings and Consents 21       Section 5.5 Absence of Litigation 21       Section
5.6 Absence of Certain Agreements 21       Section 5.7 Parent SEC Documents;
Financial Statements; Information Supplied 22       Section 5.8 Capitalization
of Merger Sub 22       Section 5.9 Brokers 23       Section 5.10 Sufficient
Funds; Solvency 23       Section 5.11 DGCL Section 203 23       Section 5.12
Parent Ownership of Company Securities 24       Section 5.13 WARN Act 24      
Section 5.14 Management Agreements 24

 

-ii- 

 

 

Table of Contents

(continued)

 

    Page       Section 5.15 No Parent Vote Required 24       Section 5.16
Acknowledgement of Disclaimer of Other Representations and Warranties 24      
Article VI COVENANTS AND AGREEMENTS 25       Section 6.1 Conduct of Business by
the Company Pending the Merger 25       Section 6.2 Proxy Statement 27      
Section 6.3 Stockholders’ Meeting 28       Section 6.4 Appropriate Action;
Consents; Filings 28       Section 6.5 Access to Information; Confidentiality 29
      Section 6.6 Non-Solicitation; Acquisition Proposals 30       Section 6.7
Directors’ and Officers’ Indemnification and Insurance 33       Section 6.8
Notification of Certain Matters 34       Section 6.9 Public Announcements 35    
  Section 6.10 Employee Matters 35       Section 6.11 Merger Sub 36      
Section 6.12 No Control of the Company’s Business 36       Section 6.13 Rule
16b-3 Matters 36       Section 6.14 CVR Agreement 36       Section 6.15
Resignation of Directors 37       Section 6.16 Recapitalization; Pre-Merger
Special Distribution; Tax Characterization 37       Section 6.17 RWI Policy 37  
    Section 6.18 Tax Reporting 38       Article VII CONDITIONS TO THE MERGER 38
      Section 7.1 Conditions to the Obligations of Each Party 38       Section
7.2 Conditions to the Obligations of Parent and Merger Sub 39       Section 7.3
Conditions to the Obligations of the Company 39       Section 7.4 Frustration of
Conditions 40       Article VIII TERMINATION, AMENDMENT AND WAIVER 40      
Section 8.1 Termination 40       Section 8.2 Effect of Termination 42

 



-iii- 

 

 

Table of Contents

(continued)

 

    Page       Section 8.3 Termination Fees 42       Section 8.4 Amendment 43  
    Section 8.5 Waiver 43       Section 8.6 Expenses; Transfer Taxes 43      
Article IX GENERAL PROVISIONS 44       Section 9.1 Non-Survival of
Representations, Warranties and Agreements 44       Section 9.2 Notices 44      
Section 9.3 Interpretation; Certain Definitions 45       Section 9.4
Severability 45       Section 9.5 Assignment 45       Section 9.6 Entire
Agreement 46       Section 9.7 No Third-Party Beneficiaries 46       Section 9.8
Governing Law; Consent to Jurisdiction 46       Section 9.9 Specific Performance
47       Section 9.10 Counterparts 47       Section 9.11 WAIVER OF JURY TRIAL 47

 

Appendix A – Definitions

 

Exhibit A – Form of CVR Agreement

 

-iv- 

 

 

INDEX

(continued)

 

  Page     1       1998 Plan 50     2       2007 Plan 50     A       Acceptable
Confidentiality Agreement 50 Adverse Recommendation Change 31 Aggregate Merger
Consideration 50 Agreement 1 Alternative Acquisition Agreement 30     B      
Balance Sheet Date 13 Blue Sky Laws 50 Book-Entry Shares 3 Business Day 50     C
      Capitalization Date 9 Certificate of Merger 2 Certificates 3 Chosen Courts
46 Closing 2 Closing Date 2 Code 50 Committee 30 Company 1 Company Benefit Plan
50 Company Common Stock 1 Company Disclosure Schedule 8 Company Employees 15, 35
Company Intellectual Property Rights 15 Company Lease 50 Company Material
Adverse Effect 39, 51 Company Material Contract 17 Company Option 50 Company
Permits 11 Company Plans 50 Company Preferred Stock 9 Company Recommendation 52

 

-v- 

 

 

INDEX

(continued)

 

  Page     Company Related Parties 43 Company SEC Documents 11 Company
Securities 9 Competing Proposal 32 Confidentiality Agreement 52 Contract 52 CVR
Agreement 36     D       D&O Insurance 34 DGCL 52 Dissenting Shares 7
Distribution 52     E       Effective Time 2 Electronic Data Room 19 ERISA 52
ERISA Affiliate 53 Escrow Account 4 Escrow Agent 4 Escrow Deposit 4 Excess Cash
Amount 53 Exchange Act 53 Exchange Fund 4 Expenses 53     G       GAAP 53
Governmental Authority 53     I       Indemnitee 53 Intellectual Property Rights
15 IRS 53     K       Knowledge 53     L       Law 53 Lien 54

 

-vi- 

 

 

INDEX

(continued)

 

  Page     M       Merger 1 Merger Consideration 3 Merger Sub 1     N       New
Plans 35 Notice of Superior Proposal 31     O       Order 54     P       Parent
1 Parent Disclosure Schedule 19 Parent Material Adverse Effect 39, 54 Parent
Organizational Documents 20 Parent SEC Documents 22 Paying Agent 4 Per Share
Amount 54 Permitted Lien 54 Person 54 Proxy Statement 12     R      
Recapitalization 1 Representatives 55 Requisite Stockholder Approval 18 RWI
Policy 37     S       Sarbanes-Oxley Act 11 SEC 55 Secretary of State 55
Securities Act 55 Stockholders’ Meeting 28 Subsidiary 55 Superior Proposal 31
Surviving Corporation 2     T       Takeover Statutes 18 Tax 55

 

-vii- 

 

 

INDEX

(continued)

 

  Page     Tax Returns 55 Termination Date 40 Termination Fee 42 Third Party 55
Transaction Litigation 55 Treasury Regulations 55     U       Union 15     W    
  WARN Act 55

 

-viii- 

 

 

THIS AGREEMENT AND PLAN OF MERGER, dated as of June 11, 2019 (this “Agreement”),
is made by and among TheMaven, Inc., a Delaware corporation (“Parent”), TST
Acquisition Co., Inc., a Delaware corporation and wholly owned Subsidiary of
Parent (“Merger Sub”), and TheStreet, Inc., a Delaware corporation (the
“Company”).

 

WITNESSETH:

 

WHEREAS, the respective boards of directors of Parent, Merger Sub and the
Company have each approved and declared advisable, this Agreement and the merger
of Merger Sub with and into the Company (the “Merger”) upon the terms and
subject to the conditions and limitations set forth in this Agreement and in
accordance with the DGCL, whereby each issued and outstanding share of common
stock, par value $0.01 per share, of the Company (the “Company Common Stock”)
shall be converted into the right to receive the Merger Consideration;

 

WHEREAS, each of Parent, Merger Sub and the Company desire to make certain
representations, warranties, covenants and agreements in connection with the
Merger and also to prescribe various conditions to the Merger;

 

WHEREAS, each of Eric Lundberg, Chief Executive Officer and Chief Financial
Officer of the Company, and Margaret De Luna, President and Chief Operating
Officer of the Company, have entered into letter agreements with the Company in
which they have agreed to continue their service with the Surviving Corporation
for a minimum of three months following Closing;

 

WHEREAS, concurrently with the execution and delivery of this Agreement, as a
condition and inducement to the willingness of Parent and Merger Sub to enter
into this Agreement, 180 Degree Capital Corp. and TheStreet SPV Series - a
Series of 180 Degree Capital Management, LLC, solely in their capacities as
stockholders of the Company, are entering into a Voting Agreement with Parent
and Merger Sub (the “Voting Agreement”) pursuant to which each such stockholder
is agreeing, upon the terms and subject to the conditions of such Voting
Agreement, to vote at the Stockholders’ Meeting the shares of Company Common
Stock beneficially owned by it in favor of the adoption of this Agreement and
the approval of the Merger at the Stockholders’ Meeting; and

 

WHEREAS, prior to the Effective Time, the Company intends to either (a)
distribute the Excess Cash Amount in exchange for a portion of the Company
Common Stock by conducting a recapitalization of the Company Common Stock (the
“Recapitalization”), in accordance with the DGCL and subject to the limitations
under this Agreement, or (b) pay a cash distribution on the Company Common Stock
equal to the Excess Cash Amount (the “Pre-Merger Special Distribution”) to
holders of record of issued and outstanding shares of Company Common Stock
immediately prior to the Effective Time.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants and subject to the conditions herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

 

 

 

Article I

DEFINITIONS

 

Section 1.1           Definitions. Defined terms used in this Agreement have the
respective meanings ascribed to them by definition in this Agreement or in
Appendix A.

 

Article II

THE MERGER

 

Section 2.1           The Merger. Upon the terms and subject to the conditions
of this Agreement, and in accordance with the DGCL, at the Effective Time,
Merger Sub shall be merged with and into the Company, whereupon the separate
existence of Merger Sub shall cease, and the Company shall continue under the
name “TheStreet, Inc.” as the surviving corporation (the “Surviving
Corporation”) and shall continue to be governed by the laws of the State of
Delaware.

 

Section 2.2           Closing. Subject to the satisfaction or, if permissible,
waiver of the conditions set forth in Article VII, the closing of the Merger
(the “Closing”) will take place by teleconference and the exchange of
deliverables (in counterparts or otherwise) by electronic transmission in PDF
format or by facsimile, at 10:00 a.m. (Eastern time) on a date to be specified
by the parties hereto, but no later than the second Business Day after the
satisfaction or waiver of the conditions set forth in Article VII (other than
those conditions that by their terms are to be satisfied at the Closing, but
subject to the satisfaction or waiver of such conditions), unless another time,
date or place is agreed to in writing by the parties hereto (such date being the
“Closing Date”).

 

Section 2.3           Effective Time.

 

(a)          Concurrently with the Closing, the Company, Parent and Merger Sub
shall cause a certificate of merger, or a certificate of ownership and merger,
as applicable (the “Certificate of Merger”), with respect to the Merger to be
executed and filed with the Secretary of State as provided under the DGCL. The
Merger shall become effective upon the later of (a) the date and time at which
the Certificate of Merger has been duly filed with the Secretary of State, or
(b) if applicable, such other date and time as is agreed between the parties and
specified in the Certificate of Merger (such date and time being hereinafter
referred to as the “Effective Time”).

 

(b)          From and after the Effective Time, the Surviving Corporation shall
possess all properties, rights, privileges, powers and franchises of the Company
and Merger Sub, and all of the claims, obligations, liabilities, debts and
duties of the Company and Merger Sub shall become the claims, obligations,
liabilities, debts and duties of the Surviving Corporation.

 

Section 2.4           Certificate of Incorporation and Bylaws. Subject to
Section 6.7, at the Effective Time, the certificate of incorporation and bylaws
of the Surviving Corporation shall be amended to be identical to the certificate
of incorporation and bylaws, respectively, of Merger Sub, as in effect
immediately prior to the Effective Time, until thereafter amended in accordance
with applicable Law and the applicable provisions of the certificate of
incorporation and bylaws; provided that at the Effective Time, Article I of the
certificate of incorporation of the Surviving Corporation shall be amended and
restated in its entirety to read as follows: “The name of the corporation is
TheStreet, Inc.; and provided further that at the Effective Time, the title of
the Bylaws of the Surviving Corporation shall be amended and restated in its
entirety to read as follows: “Bylaws of TheStreet, Inc.”.

 

2 

 

 

Section 2.5           Board of Directors. Subject to applicable Law, each of the
parties hereto shall take all necessary action to ensure that the board of
directors of the Surviving Corporation effective as of, and immediately
following, the Effective Time shall consist of the members of the board of
directors of Merger Sub immediately prior to the Effective Time, each to hold
office in accordance with the certificate of incorporation and bylaws of the
Surviving Corporation until their respective successors shall have been duly
elected, designated or qualified, or until their earlier death, resignation or
removal in accordance with the certificate of incorporation and bylaws of the
Surviving Corporation.

 

Section 2.6           Officers. From and after the Effective Time, the officers
of the Surviving Corporation shall be the officers designated by the board of
directors of Merger Sub prior to the Effective Time, each to hold office in
accordance with the certificate of incorporation and bylaws of the Surviving
Corporation until their respective successors are duly elected or appointed and
qualified in accordance with applicable Law.

 

Article III

EFFECT OF THE MERGER ON CAPITAL STOCK;
EXCHANGE OF CERTIFICATES

 

Section 3.1           Effect on Securities. At the Effective Time, by virtue of
the Merger and without any action on the part of the Company, Merger Sub or the
holders of any securities of the Company or Merger Sub:

 

(a)          Cancellation of Company Securities. Each share of Company Common
Stock held by the Company as treasury stock, held by a wholly owned Subsidiary
of the Company or held by Parent or Merger Sub immediately prior to the
Effective Time shall automatically be canceled and retired and shall cease to
exist, and no consideration or payment shall be delivered in exchange therefor
or in respect thereof.

 

(b)          Conversion of Company Securities. Except as otherwise provided in
this Agreement, each share of Company Common Stock issued and outstanding
immediately prior to the Effective Time (after giving effect to the
Recapitalization or Pre-Merger Special Distribution, as the case may be, other
than shares canceled pursuant to Section 3.1(a) and Dissenting Shares) shall be
converted into the right to receive (i) an amount in cash equal to the Per Share
Amount and (ii) one contractual contingent value right per share of Company
Common Stock (each, a “CVR”), subject to and in accordance with the CVR
Agreement (collectively, the “Merger Consideration”), in each case, without any
interest thereon and subject to any withholding of Taxes in accordance with
Section 3.2(i). Each share of Company Common Stock to be converted into the
right to receive the Merger Consideration as provided in this Section 3.1(b)
shall be automatically canceled and shall cease to exist, and the holders of
certificates (the “Certificates”) or book-entry shares (“Book-Entry Shares”)
which immediately prior to the Effective Time represented such Company Common
Stock shall cease to have any rights with respect to such Company Common Stock
other than the right to receive, upon surrender of such Certificates or
Book-Entry Shares in accordance with Section 3.2, the Merger Consideration,
without interest thereon.

 

3 

 

 

(c)          Conversion of Merger Sub Capital Stock. At the Effective Time, by
virtue of the Merger and without any action on the part of the holder thereof,
each share of common stock, par value of $0.01 per share, of Merger Sub issued
and outstanding immediately prior to the Effective Time shall be converted into
and become one (1) fully paid share of common stock, par value $0.01 per share,
of the Surviving Corporation and constitute the only outstanding shares of
capital stock of the Surviving Corporation.

 

(d)          Adjustments. Without limiting the other provisions of this
Agreement and subject to Section 6.1(c), if at any time during the period
between the date of this Agreement and the Effective Time, any change in the
number of outstanding shares of Company Common Stock shall occur as a result of
a reclassification, recapitalization, stock split (including the 1-for-10
reverse stock split of the Company Common Stock approved by the Company’s board
of directors in connection the Distribution and any other reverse stock split),
or combination, exchange or readjustment of shares, or any stock dividend or
stock distribution with a record date during such period, the Merger
Consideration shall be equitably adjusted to reflect such change; provided that
the parties acknowledge that the Distribution and the Pre-Merger Special
Distribution shall not require an adjustment to the Merger Consideration.

 

Section 3.2           Exchange of Certificates.

 

(a)          Escrow of Aggregate Cash Merger Consideration. As of the date of
this Agreement, Parent has caused to be deposited an amount in cash equal to the
Aggregate Cash Merger Consideration (the “Escrow Deposit”) with Citibank, N.A.,
as escrow agent (“Escrow Agent”), as collateral and security for the payment of
the Aggregate Cash Merger Consideration, which amount shall be held in a
segregated account (the “Escrow Account”) by Escrow Agent in accordance with the
terms and conditions of the escrow and paying agent agreement entered by the
parties hereto and the Escrow Agent into prior to the execution of this
Agreement.

 

(b)          Designation of Paying Agent; Deposit of Exchange Fund. The Escrow
Agent hereby is designated as the paying agent (the “Paying Agent”) for the
payment of the Merger Consideration as provided in Section 3.1(b). Immediately
after the Effective Time, the Escrow Deposit shall be deposited with the Paying
Agent (such deposit, the “Exchange Fund”). In the event the Aggregate Cash
Merger Consideration portion of the Exchange Fund shall be insufficient to make
the payments contemplated by Section 3.1(b)(i) Parent shall promptly deposit, or
cause to be deposited, additional funds with the Paying Agent in an amount that
is equal to the deficiency in the amount required to make such payment.
Following the Effective Time, if not already paid, Parent shall promptly cause
the Paying Agent to make, and the Paying Agent shall make, payments of the
Aggregate Cash Merger Consideration to the holders of Company Common Stock
pursuant to Section 3.1(b). The Exchange Fund shall not be used for any purpose
other than to fund payments pursuant to Section 3.1, except as expressly
provided for in this Agreement.

 

4 

 

 

(c)          As promptly as practicable following the Effective Time and in any
event not later than the second Business Day thereafter, the Surviving
Corporation shall cause the Paying Agent to mail (and to make available for
collection by hand) to each holder of record of a Certificate or Book-Entry
Share that immediately prior to the Effective Time represented outstanding
shares of Company Common Stock (x) a letter of transmittal, which shall specify
that delivery shall be effected, and risk of loss and title to the Certificates
or Book-Entry Shares, as applicable, shall pass, only upon proper delivery of
the Certificates (or affidavits of loss in lieu thereof) or Book-Entry Shares to
the Paying Agent and which shall be in the form and have such other provisions
as Parent may reasonably specify and (y) instructions for use in effecting the
surrender of the Certificates or Book-Entry Shares in exchange for the Merger
Consideration into which the number of shares of Company Common Stock previously
represented by such Certificate or Book-Entry Shares shall have been converted
pursuant to this Agreement (which instructions shall provide that, at the
election of the surrendering holder, (1) Certificates or Book-Entry Shares may
be surrendered by hand delivery or otherwise or (2) the Merger Consideration in
exchange therefor may be collected by hand by the surrendering holder or by wire
transfer to the surrendering holder). The CVRs shall not be evidenced by a
certificate or other instrument.

 

(d)          Upon surrender of a Certificate (or affidavit of loss in lieu
thereof) or Book-Entry Share for cancellation to the Paying Agent, together with
a letter of transmittal duly completed and validly executed in accordance with
the instructions thereto, and such other documents as may be required pursuant
to such instructions (including, without limitation, any necessary Tax forms),
the holder of such Certificate or Book-Entry Share shall be entitled to receive
in exchange therefor the Merger Consideration for each share of Company Common
Stock formerly represented by such Certificate or Book-Entry Share, to be
mailed, made available for collection by hand or delivered by wire transfer, as
elected by the surrendering holder, within two (2) Business Days following the
later to occur of (i) the Effective Time or (ii) the Paying Agent’s receipt of
such Certificate (or affidavit of loss in lieu thereof) or Book-Entry Share, and
the Certificate (or affidavit of loss in lieu thereof) or Book-Entry Share so
surrendered shall be forthwith canceled. The Paying Agent shall accept such
Certificates (or affidavits of loss in lieu thereof) or Book-Entry Shares upon
compliance with such reasonable terms and conditions as the Paying Agent may
impose to effect an orderly exchange thereof in accordance with normal exchange
practices. Until surrendered as contemplated by this Section 3.2(d), each
Certificate (or affidavit of loss in lieu thereof) or Book-Entry Share shall be
deemed, at any time after the Effective Time, to represent only the right to
receive, upon proper surrender, the Merger Consideration as contemplated by this
Article III. No interest shall be paid or accrued for the benefit of holders of
the Certificates or Book-Entry Shares on the Merger Consideration payable upon
the surrender of the Certificates or Book-Entry Shares.

 

(e)          In the event of a transfer of ownership of shares of Company Common
Stock that is not registered in the transfer records of the Company, it shall be
a condition of payment that any Certificate surrendered in accordance with the
procedures set forth in this Section 3.2 shall be properly endorsed or shall be
otherwise in proper form for transfer, or any Book-Entry Share shall be properly
transferred, and that the person requesting such payment shall have paid any
transfer taxes and other Taxes required by reason of the payment of the Merger
Consideration (including, for the avoidance of doubt, payment in the form of or
with respect to the CVRs) to a person other than the registered holder of the
Certificate or Book-Entry Share surrendered or shall have established to the
satisfaction of Parent that such Tax either has been paid or is not applicable.

 

5 

 

 

(f)          Termination of Exchange Fund. Any portion of the Exchange Fund
which remains undistributed to the holders of the Certificates or Book-Entry
Shares for one (1) year after the Effective Time shall be delivered to Parent
(including, without limitation, all interest and other income received by the
Paying Agent in respect of all funds made available to it), upon demand, and any
such holders prior to the Merger who have not theretofore complied with this
Article III shall thereafter look only to Surviving Corporation and Parent
(subject to abandoned property, escheatment or other similar Laws) as general
creditor thereof for payment of their claims for cash, without interest, to
which such holders may be entitled under or pursuant to this Agreement.

 

(g)          No Liability. None of Parent, Merger Sub, the Company, the
Surviving Corporation or the Paying Agent shall be liable to any person in
respect of any cash held in the Exchange Fund delivered to a public official
pursuant to any applicable abandoned property, escheat or similar Law. If any
Certificates or Book-Entry Shares shall not have been surrendered immediately
prior to the date on which any cash in respect of such Certificate or Book-Entry
Share would otherwise escheat to or become the property of any Governmental
Authority, any such cash in respect of such Certificate or Book-Entry Share
shall, to the extent permitted by applicable Law, become the property of Parent,
free and clear of all claims or interest of any person previously entitled
thereto.

 

(h)          Investment of Exchange Fund. The Paying Agent shall invest any cash
included in the Exchange Fund as directed by Parent or, after the Effective
Time, the Surviving Corporation; provided that (i) no such investment shall
relieve Parent or the Paying Agent from making the Aggregate Cash Merger
Consideration payments required by this Article III, and, to the extent that
there are losses with respect to such investments, or the Exchange Fund
diminishes for other reasons below the level required to make prompt payments of
the Aggregate Cash Merger Consideration as contemplated hereby, Parent shall
promptly replace or restore the portion of the Exchange Fund lost through
investments or other events so as to ensure that the Exchange Fund is reasonably
maintained at a level sufficient to make the Aggregate Cash Merger Consideration
payments, (ii) no such investment shall have maturities that could prevent or
delay payments to be made pursuant to this Agreement, and (iii) such investments
shall be in short-term obligations of the United States of America with
maturities of no more than thirty (30) days or guaranteed by the United States
of America and backed by the full faith and credit of the United States of
America. Any interest or income produced by such investments will be payable to
Parent.

 

(i)          Withholdings. Parent, the Surviving Corporation and the Paying
Agent shall be, subject to Section 2.4(b) of the CVR Agreement, entitled to
deduct and withhold from the Merger Consideration and any amounts otherwise
payable pursuant to this Agreement or the CVR Agreement to any holder of shares
of Company Common Stock such amounts as Parent, the Surviving Corporation or the
Paying Agent are required to deduct and withhold with respect to the making of
such payment under the Code or any provision of applicable Tax Law. To the
extent that amounts are so withheld and paid over to the appropriate taxing
authority by Parent, the Surviving Corporation or the Paying Agent, such
withheld amounts shall be treated for all purposes of this Agreement and the CVR
Agreement as having been paid to the person in respect of which such deduction
and withholding was made by Parent, the Surviving Corporation or the Paying
Agent.

 

6 

 

 

Section 3.3           Stock Options. By virtue of the Merger, each Company
Option (whether vested or unvested) that is outstanding and unexercised
immediately prior to Effective Time shall be canceled as of the Effective Time
for no consideration. The Company shall take such actions at it reasonably
determines are necessary such that no Company Option shall be outstanding
effective as of the Effective Time.

 

Section 3.4           Lost Certificates. If any Certificate shall have been
lost, stolen or destroyed, then upon the making of an affidavit of that fact by
the person claiming such Certificate to be lost, stolen or destroyed and, if
required by the Surviving Corporation, the posting by such person of a bond, in
such reasonable amount as the Surviving Corporation may direct, as indemnity
against any claim that may be made against it with respect to such Certificate,
the Paying Agent will issue in exchange for such lost, stolen or destroyed
Certificate the Merger Consideration to which the holder thereof is entitled
pursuant to this Article III.

 

Section 3.5           Dissenting Shares. Notwithstanding anything in this
Agreement to the contrary, to the extent that holders thereof are entitled to
appraisal rights under Section 262 of the DGCL, shares of Company Common Stock
issued and outstanding immediately prior to the Effective Time and held by a
holder who has properly exercised and perfected his or her demand for appraisal
rights under Section 262 of the DGCL (the “Dissenting Shares”), shall not be
converted into the right to receive the Merger Consideration, but the holders of
such Dissenting Shares shall be entitled to receive such consideration as shall
be determined pursuant to Section 262 of the DGCL (and at the Effective Time,
such Dissenting Shares shall no longer be outstanding and shall automatically be
cancelled and shall cease to exist, and such holder shall cease to have any
rights with respect thereto, except the rights set forth in Section 262 of the
DGCL); provided, however, that if any such holder shall have failed to perfect
or shall have effectively withdrawn or lost his or her right to appraisal and
payment under the DGCL, such holder’s shares of Company Common Stock shall
thereupon be deemed to have been converted as of the Effective Time into the
right to receive the Merger Consideration, without any interest thereon, and
such shares shall not be deemed to be Dissenting Shares. The Company shall give
Parent notice of any written demands for appraisal or payment of the fair value
of any shares of Company Common Stock or withdrawals of such demands.

 

Section 3.6           Transfers; No Further Ownership Rights. Subject to
Section 3.2, from and after the Effective Time, the holders of shares of Company
Common Stock, outstanding immediately prior to the Effective Time shall cease to
have any rights with respect to such Company Common Stock, except as otherwise
provided herein and by applicable Law. The Aggregate Cash Merger Consideration
paid in respect of shares of Company Common Stock, upon the surrender for
exchange of Certificates or Book-Entry Shares in accordance with the terms of
this Article III shall be deemed to have been paid in full satisfaction of all
rights pertaining to the shares of Company Common Stock previously represented
by such Certificates or Book-Entry Shares. From and after the Effective Time,
the stock transfer books of the Company shall be closed with respect to Company
Common Stock that were outstanding immediately prior to the Effective Time, and
there shall be no further registration of transfers on the stock transfer books
of the Surviving Corporation with respect to the Company Common Stock
outstanding immediately prior to the Effective Time. After the Effective Time,
Company Common Stock presented to the Surviving Corporation or the Paying Agent
for any reason, shall be canceled and exchanged as provided in this Article III.

 

7 

 

 

 

Article IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except (a) as disclosed in the separate disclosure letter which has been
delivered by the Company to Parent and Merger Sub prior to the execution of this
Agreement (the “Company Disclosure Schedule”), which contains specific
references to the particular Article or Section of this Agreement to which the
information set forth in such schedule relates (which disclosures shall also
apply to any other Article or Section to the extent the relevance of the
disclosure is readily apparent) or (b) as and to the extent set forth in the
Company SEC Documents filed with, or furnished by the Company to, the SEC on or
after January 1, 2018 and prior to the date hereof, to the extent the relevance
of the disclosure is reasonably apparent (excluding any forward-looking
disclosures, whether or not contained under the heading “forward-looking
statements,” other than any specific factual information contained therein), the
Company hereby represents and warrants to Parent and Merger Sub as follows:

 

Section 4.1           Organization and Qualification; Subsidiaries.

 

(a)          Each of the Company and its Subsidiaries is a corporation or legal
entity duly organized or formed, validly existing and in good standing, under
the laws of its jurisdiction of organization or formation. Each of the Company
and its Subsidiaries has the requisite corporate, partnership or limited
liability company power and authority and all necessary governmental approvals
to own, lease and operate its properties and to carry on its business as it is
now being conducted, except where the failure to have such power, authority and
governmental approvals would not have, individually or in the aggregate, a
Company Material Adverse Effect. Each of the Company and its Subsidiaries is
duly qualified or licensed as a foreign corporation to do business, and is in
good standing, in each jurisdiction in which the character of the properties
owned, leased or operated by it or the nature of its business makes such
qualification or licensing necessary, except where the failure to be so
qualified or licensed or to be in good standing would not have, individually or
in the aggregate, a Company Material Adverse Effect.

 

(b)          The Company has no “significant subsidiaries” (as such term is
defined in Rule 1-02 of Regulation S-X promulgated under the Securities Act).
Except for the capital stock and other equity interests of its Subsidiaries, the
Company does not own, directly or indirectly, any capital stock or other equity
interest in any other person (including through participation in any joint
venture or similar arrangement).

 

Section 4.2           Certificate of Incorporation and Bylaws. The Company has
made available to Parent true, correct and complete copies of the current
Restated Certificate of Incorporation and the Bylaws or other equivalent
organizational or governing documents of the Company and each of its
Subsidiaries, each as amended to date. The Restated Certificate of Incorporation
and the Bylaws of the Company and the equivalent organizational or governing
documents of each of the Company’s Subsidiaries are in full force and effect.
None of the Company or any of its Subsidiaries or, to the knowledge of the
Company, any of the other parties thereto, is in violation of any material
provision of such organizational or governing documents, except as would not
have, individually or in the aggregate, a Company Material Adverse Effect.

 

8 

 

 

Section 4.3           Capitalization.

 

(a)          The authorized capital stock of the Company consists of
(i) 10,000,000 shares of Company Common Stock and (iii) 10,000,000 shares of
preferred stock, par value $0.01 per share (the “Company Preferred Stock”). As
of June 9, 2019 (such date, the “Capitalization Date”), (A) 6,407,273 shares of
Company Common Stock were issued and 5,336,639 shares of Company Common Stock
were outstanding; (B) no shares of Company Preferred Stock were issued and
outstanding; and (C) 1,070,634 shares of Company Common Stock were held by the
Company as treasury shares. All outstanding shares of Company Common Stock are
validly issued, fully paid, nonassessable and free of any preemptive rights.
From the Capitalization Date to the date hereof, the Company has not issued or
granted any Company Securities other than pursuant to the exercise of Company
Options granted prior to the date hereof.

 

(b)          Except as set forth in this Section 4.3(b) of the Company
Disclosure Schedule, as of the Capitalization Date there were (i) other than the
Company Common Stock, no outstanding shares of capital stock of, or other equity
or voting interest in, the Company; (ii) no outstanding securities of the
Company convertible into or exchangeable or exercisable for shares of capital
stock of, or other equity or voting interest (including voting debt) in, the
Company; (iii) no outstanding options, warrants or other rights or binding
arrangements to acquire from the Company, or that obligate the Company to issue,
any capital stock of, or other equity or voting interest in, or any securities
convertible into or exchangeable for shares of capital stock of, or other equity
or voting interest (including voting debt) in, the Company; (iv) no obligations
of the Company to grant, extend or enter into any subscription, warrant, right,
convertible, exchangeable or exercisable security, or other similar Contract
relating to any capital stock of, or other equity or voting interest (including
any voting debt) in, the Company; (v) no outstanding shares of restricted stock,
restricted stock units, stock appreciation rights, performance shares,
contingent value rights, “phantom” stock or similar securities or rights that
are derivative of, or provide economic benefits based, directly or indirectly,
on the value or price of, any capital stock of, or other securities or ownership
interests in, the Company (the items in clauses (i), (ii), (iii), (iv) and (v),
collectively with the Company Common Stock, the “Company Securities”); (vi) no
voting trusts, proxies or similar arrangements or understandings to which the
Company is a party or by which the Company is bound with respect to the voting
of any shares of capital stock of, or other equity or voting interest in, the
Company; (vii) no obligations or binding commitments of any character
restricting the transfer of any shares of capital stock of, or other equity or
voting interest in, the Company to which the Company is a party or by which it
is bound; and (viii) no other obligations by the Company to make any payments
based on the price or value of any Company Securities.

 

9 

 

 

Section 4.4           Authority Relative to Agreement. The Company has all
necessary corporate power and authority to execute and deliver this Agreement
and the other agreements referred to in this Agreement to which it is or will be
a party, to perform its obligations hereunder and, subject to receipt of the
Requisite Stockholder Approval, to consummate the transactions contemplated
hereby and thereby, including the Merger. The execution and delivery of this
Agreement and the CVR Agreement by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby, including the
Merger, have been duly and validly authorized by all necessary corporate action,
and no other corporate proceedings on the part of the Company are necessary to
authorize the execution of this Agreement or the CVR Agreement or to consummate
the transactions contemplated hereby or thereby, including the Merger (other
than, with respect to the Merger, the receipt of the Requisite Stockholder
Approval, as well as the filing of the Certificate of Merger with the Secretary
of State, and other than the declaration of the Pre-Merger Special Distribution
or the approval of the Recapitalization (and the filing of a related certificate
of amendment of the Company’s Restated Certificate of Incorporation with the
Secretary of State)). The Company’s board of directors has unanimously approved
this Agreement the CVR Agreement, declared this Agreement to be advisable,
approved the transactions contemplated hereby, determining them to be fair and
in the best interest of the Company and its stockholders, and resolved to
recommend to the stockholders of the Company the Company Recommendation that
they vote in favor of the adoption of this Agreement in accordance with the
DGCL. This Agreement has been duly and validly executed and delivered by the
Company and, assuming the due authorization, execution and delivery by Parent
and Merger Sub, this Agreement constitutes a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms
(except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other similar laws of
general applicability relating to or affecting creditor’s rights, and to general
equitable principles).

 

Section 4.5           No Conflict; Required Filings and Consents.

 

(a)          None of the execution and delivery of this Agreement or the CVR
Agreement by the Company, the consummation by the Company of the Merger or any
other transaction contemplated by this Agreement or the CVR Agreement, or the
Company’s compliance with any of the provisions of this Agreement or the CVR
Agreement, will (i) subject to obtaining the Requisite Stockholder Approval,
conflict with, violate or breach (x) any provision of the Restated Certificate
of Incorporation, as amended, or the Bylaws, as amended, of the Company or
(y) any provision of the organizational or governing documents of any of the
Company’s Subsidiaries, (ii) assuming the consents, approvals and authorizations
specified in Section 4.5(b) have been received, and any condition precedent to
such consent, approval, authorization, or waiver has been satisfied, conflict
with or violate any Law, judgment, writ or injunction of any Governmental
Authority applicable to the Company or by which any property or asset of the
Company is bound or affected, or (iii) result in any breach of, or constitute a
default (with or without notice or lapse of time, or both) under, or give rise
in others any right of termination, amendment, acceleration or cancellation of,
any Company Material Contract or accelerate the Company’s obligations under any
such Company Material Contract, or result in the creation of a Lien, other than
any Permitted Lien, upon any of the properties or assets of the Company, other
than, in the case of clauses (ii) and (iii), any such violation, breach,
default, right, termination, amendment, acceleration, cancellation or Lien that
would not reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect.

 

10 

 

 

(b)          Except for (i) the filing of the Proxy Statement with the SEC and
other filings required under, and in compliance with the other applicable
requirements of, the Exchange Act, the Securities Act, or Blue Sky Laws,
(ii) filings required by the rules of The Nasdaq Capital Market and (iii) the
filing of the Certificate of Merger with the Secretary of State of the State of
Delaware pursuant to the DGCL, no consent or approval of, or filing, license,
waiver, permit or authorization, declaration, registration or filing with or
notification to, any Governmental Authority or any stock market or stock
exchange on which shares of Company Common Stock are listed for trading are
necessary for the execution and delivery of this Agreement or the CVR Agreement
by the Company, the performance by the Company of its obligations hereunder or
thereunder and the consummation by the Company of the transactions contemplated
hereby and thereby, other than such consents, approvals, filings, licenses,
permits or authorizations, declarations, registrations or filings or
notifications that, if not obtained, made or given, would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect.

 

Section 4.6           Permits and Licenses. The Company is in possession of all
franchises, grants, authorizations, licenses, permits, easements, variances,
exceptions, consents, certificates, approvals and orders necessary for the
Company to own, lease and operate the properties of the Company and to lawfully
conduct its business as they are now being conducted (the “Company Permits”),
and no suspension or cancellation of any of the Company Permits is pending,
except where the failure to have, or the suspension or cancellation of, any of
the Company Permits would not reasonably be expected to have, individually or in
the aggregate, a Company Material Adverse Effect.

 

Section 4.7           Compliance with Laws. Except as disclosed in Section 4.7
of the Company Disclosure Schedule, the Company is in compliance with, since
January 1, 2018 has not breached or violated, and has not received written
notice of any default or violation of, any Laws applicable to the Company or by
which any property or asset of the Company is bound or affected, in each case
except for instances of non-compliance, breach, default or violation that would
not reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.

 

Section 4.8           Company SEC Documents; Financial Statements.

 

(a)          Since January 1, 2018, the Company has filed with the SEC, on a
timely basis, all required registration statements, forms, documents, proxy
statements and reports required to be filed or furnished prior to the date
hereof by it with the SEC (collectively, and in each case including all exhibits
and schedules thereto and documents incorporated by reference therein, including
any amendments thereto, the “Company SEC Documents”). As of their respective
dates, or, if amended, as of the date of the last such amendment, the Company
SEC Documents complied in all material respects with the requirements of the
Securities Act, the Exchange Act and the Sarbanes-Oxley Act of 2002 (as amended
and including the rules and regulations promulgated thereunder (the
“Sarbanes-Oxley Act”), as the case may be, and the applicable rules and
regulations promulgated thereunder, and none of the Company SEC Documents at the
time it was filed contained any untrue statement of a material fact or omitted
to state any material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, or are to be made, not misleading. As of the date of this Agreement, there
are no outstanding or unresolved comments in comment letters received from the
SEC or its staff.

 

11 

 

 

(b)          The consolidated financial statements (including all related notes
and schedules) of the Company included or incorporated by reference in the
Company SEC Documents complied as to form, as of their respective dates of
filing with the SEC, in all material respects with all applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto, have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except (i) with respect to
financial statements included in Company SEC Documents filed as of the date of
this Agreement, as may be indicated in the notes thereto or (ii) as permitted by
Regulation S-X under the Securities Act) and fairly present in all material
respects the consolidated financial position of the Company and its consolidated
Subsidiaries as at the respective dates thereof and their consolidated results
of operations and consolidated cash flows for the respective periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments, to the absence of notes and to any other adjustments described
therein, including in any notes thereto) in conformity with GAAP (except as may
be indicated therein or in the notes thereto).

 

Section 4.9           Information Supplied. None of the information supplied or
to be supplied by or on behalf of the Company or any of its Subsidiaries
expressly for inclusion or incorporation by reference in the proxy statement
relating to the adoption by the stockholders of the Company of this Agreement
(together with any amendments or supplements thereto, the “Proxy Statement”)
will, at the date it is first mailed to the stockholders of the Company and at
the time of the Stockholders’ Meeting, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they are made, not misleading. For the avoidance of doubt, the Company
makes no representation or warranty with respect to any information supplied by
Parent or Merger Sub or any of their respective Representatives or any other
third party for inclusion or incorporation by reference in the Proxy Statement.

 

Section 4.10         Disclosure Controls and Procedures. The Company has
established and maintains a system of internal controls over financial reporting
(as defined in Rules 13a-15(f) and 15d-15(f) of the Exchange Act) designed to
provide reasonable assurances regarding the reliability of financial reporting.
The Company (i) has designed and maintains disclosure controls and procedures
(as defined in Rules 13a-15(e) and 15d-15(e) of the Exchange Act) to ensure that
material information required to be disclosed by the Company in the reports that
it files or submits under the Exchange Act is recorded, processed, summarized
and reported within the time periods specified in the SEC’s rules and forms and
is accumulated and communicated to the Company’s management as appropriate to
allow timely decisions regarding required disclosure and (ii) since January 1,
2018 has disclosed to the Company’s auditors and the audit committee of the
Company’s board of directors (and made any such written summaries of such
disclosures that were so provided available to Parent) (A) any significant
deficiencies and material weaknesses in the design or operation of internal
controls over financial reporting that are reasonably likely to adversely affect
in any material respect the Company’s ability to record, process, summarize and
report financial information and (B) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
Company’s internal controls over financial reporting.

 

12 

 

 

Section 4.11         Absence of Certain Changes or Events. From January 1, 2019
through the date of this Agreement, except for the sale of the Company’s
institutional business, the declaration by the Company’s board of directors of
the Distribution and actions taken to effect the same or as otherwise
contemplated or permitted by this Agreement, (a) the businesses of the Company
and its Subsidiaries have been conducted in the ordinary course of business
consistent with past practice, and (b) there has not been any event, development
or state of circumstance that, individually or in the aggregate has had or,
would reasonably be expected to have a Material Adverse Effect.

 

Section 4.12         No Undisclosed Liabilities. Except (a) as disclosed in the
balance sheet of the Company as of December 31, 2018 (the “Balance Sheet Date”)
(including the notes thereto) included in the Company SEC Documents, (b) for
liabilities or obligations incurred in the ordinary course of business
consistent with past practice since the Balance Sheet Date, (c) for liabilities
or obligations incurred or arising under the terms of any Contract or Permit
binding upon the Company or any of its Subsidiaries (including any contingent
indemnification obligations), (d) for liabilities permitted or contemplated by
this Agreement, (e) for liabilities or obligations which have been discharged or
paid in full in the ordinary course of business consistent with past practice,
as of the date of this Agreement and (f) for liabilities related to the
Distribution, neither the Company nor any of its Subsidiaries has any
liabilities or obligations of any nature, whether or not accrued, contingent or
otherwise, and whether due or to become due, that would be required by GAAP to
be reflected or reserved against on a consolidated balance sheet (or the notes
thereto) of the Company and its Subsidiaries, other than those which would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect. There are no unconsolidated Subsidiaries of the Company
or any off-balance sheet arrangements of any type (including any off-balance
sheet arrangement required to be disclosed pursuant to Item 303(a)(4) of
Regulation S-K promulgated under the Securities Act) that have not been so
described in the Company SEC Documents nor any obligations to enter into any
such arrangements.

 

Section 4.13         Absence of Litigation. Except as disclosed in Section 4.13
of the Company Disclosure Schedule, as of the date hereof there is no claim,
action, suit, arbitration, proceeding or investigation pending or, to the
knowledge of the Company, threatened in writing against the Company or any of
its Subsidiaries, or any of their respective properties or assets at law or in
equity, and there are no Orders, by or before any arbitrator or Governmental
Authority, in each case as would reasonably be expected to have, individually or
in the aggregate, a Company Material Adverse Effect.

 

Section 4.14         Employee Benefit Plans.

 

(a)          Company has furnished to Parent true and complete copies of each of
the Company Benefit Plans and material documentation related thereto. With
respect to each Company Benefit Plan that is subject to ERISA reporting
requirements, Company has provided copies of the Form 5500 reports filed for the
last three plan years. Company has furnished Parent with the most recent
Internal Revenue Service determination or opinion letter issued with respect to
each such Company Benefit Plan, and to the Company’s knowledge nothing has
occurred since the issuance of each such letter that could reasonably be
expected to cause the loss of the tax qualified status of any Company Benefit
Plan subject to Code Section 401(a).

 

13 

 

 

(b)          Each Company Benefit Plan has been operated and administered in
accordance with its terms and applicable Law, including, but not limited to,
ERISA and the Code, except for instances of noncompliance that would not have,
individually or in the aggregate, a Company Material Adverse Effect. There are
no pending investigations by any Governmental Authority, termination proceedings
or other claims (except routine claims for benefits payable under the Company
Benefit Plans) against or involving any Company Benefit Plan or asserting any
rights to or claims for benefits under any Company Benefit Plan, other than any
such investigations, proceedings, or claims that would not have, individually or
in the aggregate, a Company Material Adverse Effect.

 

(c)          Neither Company nor any ERISA Affiliate has ever maintained,
established, sponsored, participated in, contributed to, or is obligated to
contribute to, or otherwise incurred any obligation or liability (including
without limitation any contingent liability) under any “multiemployer plan” (as
defined in Section 3(37) of ERISA) or to any “pension plan” (as defined in
Section 3(2) of ERISA) subject to Title IV of ERISA or Section 412 of the Code.
None of Company or any ERISA Affiliate has any actual or potential withdrawal
liability (including without limitation any contingent liability) for any
complete or partial withdrawal (as defined in Sections 4203 and 4205 of ERISA)
from any multiemployer plan.

 

(d)          Each Company Benefit Plan intended to be qualified under
Section 401(a) of the Code, and the trust (if any) forming a part thereof, has
received a favorable determination or opinion letter from the Internal Revenue
Service as to its qualification under the Code and to the effect that each such
trust is exempt from taxation under Section 501(a) of the Code, and, to the
knowledge of the Company, nothing has occurred since the date of such
determination or opinion letter that could reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect on such
qualification or tax-exempt status.

 

(e)          No Company Benefit Plan provides benefits, including without
limitation death or medical benefits (whether or not insured), with respect to
current or former employees or directors of the Company or its Subsidiaries
beyond their retirement or other termination of service, other than (i) coverage
mandated solely by applicable Law, (ii) death benefits or retirement benefits
under any “employee pension benefit plan” (within the meaning of Section 3(2) of
ERISA), (iii) deferred compensation benefits accrued as liabilities on the books
of the Company or any of its Subsidiaries, (iv) benefits the full costs of which
are borne by the current or former employee or director or his or her
beneficiary or (v) certain rights to exercise stock options for a period of time
beyond such recipient’s last day of service with the Company.

 

(f)          Each “nonqualified deferred compensation plan” (within the meaning
of Section 409A of the Code) is in material compliance with the requirements of
409A of the Code and guidance promulgated thereunder by its terms and has been
operated in material compliance with such requirements. All Company Options were
granted with an exercise price at least equal to the fair market value of the
Company’s common stock (as determined pursuant to the applicable provisions of
Section 409A and 422 of the Code and the Regulations promulgated thereunder) on
the date such options were granted by the Company’s board of directors (or a
committee thereof), and the Company has not incurred any liability or obligation
to withhold taxes under Section 409A of the Code upon the vesting of any Company
Options, nor would the vesting or settlement of such awards reasonably be
expected to result in a violation of Section 409A of the Code.

 

14 

 

 

(g)          There is no agreement, plan, arrangement or other contract covering
any current or former employee or other service provider of the Company or any
Subsidiary that, considered individually or considered collectively with any
other such agreements, plans, arrangements or other contracts, will, or could
reasonably be expected to, as a result of the transactions and agreements
contemplated hereby (whether alone or upon the occurrence of any additional or
subsequent events), give rise directly or indirectly to the payment of any
amount that could reasonably be characterized as a “parachute payment” within
the meaning of Section 280G of the Code.

 

Section 4.15         Labor Matters.

 

(a)          Neither the Company nor any of its Subsidiaries is a party to or
bound by any collective bargaining agreement, work rules or other agreement with
any labor union, labor organization, employee association, or works council
(each, a “Union”) applicable to employees of the Company or any of its
Subsidiaries (“Company Employees”). None of the Company Employees is represented
by any Union with respect to his or her employment with the Company or any of
its Subsidiaries.

 

(b)          The Company and its Subsidiaries are, and since January 1, 2018
have been, in compliance with all applicable state, federal, and local Laws
respecting labor and employment, including all Laws relating to discrimination,
disability, labor relations, unfair labor practices, hours of work, payment of
wages, employee benefits, retirement benefits, compensation, immigration,
workers’ compensation, working conditions, occupational safety and health,
family and medical leave, reductions in force, plant closings, notification of
employees, and employee terminations, except as would not reasonably be expected
to have, individually or in the aggregate, a Company Material Adverse Effect,
and to the knowledge of the Company, the Company does not have any liabilities
under the WARN Act or any state or local Laws requiring notice with respect to
such layoffs or terminations.

 

(c)          The representations and warranties set forth in Section 4.14 and
Section 4.15 are the Company’s sole and exclusive representations and warranties
regarding employee, employee benefit plan and labor matters.

 

Section 4.16         Intellectual Property.

 

(a)          Except as would not have, individually or in the aggregate, a
Company Material Adverse Effect, (i) the Company and its Subsidiaries own or
have the right to use in the manner currently used all patents, trademarks,
trade names, copyrights, Internet domain names, service marks and trade secrets
(the “Intellectual Property Rights”) that are material to the business of the
Company and its Subsidiaries as currently conducted (the “Company Intellectual
Property Rights”), and other than trade secrets, all as listed in Section
4.16(a) of the Company Disclosure Schedule, and (ii) neither the Company nor any
of its Subsidiaries has received since January 1, 2018 any written charge,
complaint, claim, demand or notice challenging the validity of any of the
Company Intellectual Property Rights. All rights whatsoever in or to, or control
over, any of the Company’s subscriber or similar data, including customer lists,
are owned, and will be owned immediately after the Effective Time, solely by the
Company and are not owned by, and immediately after the Effective Time will not
be owned by, any employee or former employee of the Company.

 

15 

 

 

(b)          To the Company’s knowledge, the conduct of the business of the
Company and its Subsidiaries as currently conducted does not infringe upon any
Intellectual Property Rights of any other Person, except for any such
infringement that is not reasonably likely to have, individually or in the
aggregate, a Company Material Adverse Effect. To the Company’s knowledge, no
Person is infringing any Company Intellectual Property Rights.

 

(c)          [intentionally omitted].

 

(d)          Except as is not reasonably likely to have, individually or in the
aggregate, a Company Material Adverse Effect, to the Company’s knowledge, the
Company’s data, privacy and security practices conform in all material respects
to all of the Privacy Commitments (as defined below) and each Law applicable to
the protection or processing or both of the name, street address, telephone
number, e-mail address, photograph, social security number, driver’s license
number, passport number or customer or account number, or any other piece of
information that allows the identification of a natural Person (“Personal
Data”), including Laws applicable direct marketing, e-mails, text messages or
telemarketing. Except as is not reasonably likely to have, individually or in
the aggregate, a Company Material Adverse Effect, to the Company’s knowledge,
the Company as of the date of this Agreement: (A) provides notice and obtains
any necessary consents from data subjects required for the processing of
Personal Data as conducted by or for the Company; and (B) abides by any privacy
choices (including opt-out preferences) of data subjects relating to Personal
Data (such obligations along with the obligations contained in the Company’s
data privacy and security policies, or published on the Company’s websites or
otherwise made available by the Company to any Person (“Privacy Commitments”).

 

(e)          The representations and warranties set forth in Section 4.16 are
the Company’s sole and exclusive representations and warranties intellectual
property matters.

 

Section 4.17         Taxes.

 

(a)          Since January 1, 2018, the Company has timely filed (taking into
account any extension of time within which to file), all material income Tax
Returns and other material Tax Returns required to be filed by it, and all such
filed Tax Returns are true, correct, complete in all material respects. To the
knowledge of the Company, all Taxes due and owing by the Company (whether or not
shown on such Tax Returns) have been fully and timely paid, except where the
failure to pay or timely pay any such Tax is not reasonably likely to have,
individually or in the aggregate, a Company Material Adverse Effect.

 

16 

 

 

(b)          The unpaid Taxes of the Company did not materially, as of the date
of the financial statements for the year-ended December 31, 2018 contained in
the Company SEC Documents, exceed by a material amount the amount of Tax
liability (exclusive of any reserve for deferred Taxes established to reflect
timing differences between book and Tax income) set forth on the face of the
balance sheet therein (rather than in any notes thereto).

 

(c)          No deficiency with respect to Taxes has been proposed, asserted or
assessed against the Company in writing by a taxing authority that has not been
satisfied by payment, settled or withdrawn, or reserved on the Company’s
financial statements.

 

(d)          The Company has not constituted either a “distributing corporation”
or a “controlled corporation” (within the meaning of Section 355(a)(1)(A) of the
Code) in a distribution of stock occurring during the last two (2) years
intended to qualify for tax-free treatment under Section 355 or Section 361 of
the Code.

 

(e)          The Company and its subsidiaries have complied in all material
respects with all applicable Laws relating to the payment of withholding Taxes
and have duly and timely withheld and paid over to the appropriate Tax authority
(in all material respects) all amounts required to be so withheld and paid under
all applicable Tax Laws, including any Taxes in connection with any amounts paid
or owing to any present or former employee, officer, director, independent
contractor, creditor, stockholder or any other third party.

 

(f)          To the knowledge of the Company, there are no Liens for Taxes on
any of the assets of the Company, other than Permitted Liens.

 

(g)          Since January 1, 2018, neither the Company nor any of its
Subsidiaries has waived any statute of limitations in respect of Taxes or agreed
to any extension of time with respect to a Tax assessment or deficiency, in
either case that is still outstanding.

 

Section 4.18         Material Contracts.

 

(a)          Except as set forth in Section 4.18 of the Company Disclosure
Schedule, as of the date hereof, neither the Company nor any of its Subsidiaries
is a party to or bound by any “Company Material Contract.” For purposes of this
Agreement, “Company Material Contract” means all Contracts to which the Company
or any of its Subsidiaries is a party or by which the Company, any of its
Subsidiaries or any of their respective properties or assets is bound (other
than Company Plans or Company Benefit Plans) that are or would be required to be
filed by the Company as a “material contract” pursuant to Item 601(b)(10) of
Regulation S-K, except for (A) forms related to Company Benefit Plans, (B) the
Company’s form of change in control agreement (and any amendments thereto), and
(C) the Company’s form of indemnification agreement, under the Securities Act or
disclosed by the Company on a Current Report on Form 8-K.

 

For the avoidance of doubt, all expired or terminated Contracts for which the
Company no longer has any obligations under are excluded from the definition of
Company Material Contract.

 

17 

 

 

(b)          Neither the Company nor any Subsidiary of the Company is in breach
of or default under the terms of any Company Material Contract where such breach
or default would have, individually or in the aggregate, a Company Material
Adverse Effect. To the knowledge of the Company, no other party to any Company
Material Contract is in breach of or default under the terms of any Company
Material Contract where such breach or default would have, individually or in
the aggregate, a Company Material Adverse Effect. Neither the Company nor any
Subsidiary has received notice of any breach or default under any Company
Material Contract, except for breaches or defaults that would not, individually
or in the aggregate, reasonably be expected to result in a Company Material
Adverse Effect. Each Company Material Contract is a valid and binding obligation
of the Company and, to the knowledge of the Company, is in full force and
effect, except as would not have, individually or in the aggregate, a Company
Material Adverse Effect; provided, however, that (i) such enforcement may be
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar Laws, now or hereafter in effect, relating to creditors’ rights
generally and (ii) equitable remedies of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.

 

Section 4.19         Property. As of the date hereof (a) the Company has a good
and valid leasehold interest in each material Company Lease, free and clear of
all Liens (other than Permitted Liens), and (b) owns or leases all of the
material tangible personal property shown to be owned or leased by the Company
or any of its Subsidiaries reflected in the latest audited financial statements
included in the Company SEC Documents or acquired after the date thereof, free
and clear of all Liens (other than Permitted Liens), except to the extent
disposed of in the ordinary course of business since the date of the latest
audited financial statements included in the Company SEC Documents or otherwise
no longer held due to casualty or destruction.

 

Section 4.20         Takeover Statutes. Assuming the accuracy of the
representation contained in Section 5.11, the board of directors of the Company
has taken all actions and votes as are necessary to render the provisions of any
“fair price,” “moratorium,” “control share acquisition” or any other restriction
on business combinations contained in any applicable state takeover or
anti-takeover statute or similar federal or state Law (collectively, “Takeover
Statutes”) inapplicable to this Agreement, the CVR Agreement, the Merger or any
other transaction contemplated by this Agreement or the CVR Agreement.

 

Section 4.21         Vote Required. The affirmative vote of the holders of
outstanding Company Common Stock representing at least a majority of all the
votes entitled to be cast thereupon by holders of Company Common Stock (the
“Requisite Stockholder Approval”) is the only vote of holders of securities of
the Company that is necessary to adopt this Agreement and approve the
transactions contemplated hereby, including the Merger and but excluding the
Recapitalization. For the avoidance of doubt, the Requisite Stockholder Approval
is the only vote of holders of securities of the Company that is necessary to
effect the Recapitalization if the same if submitted to the holders of Company
Common Stock for approval.

 

Section 4.22         Brokers. No broker, finder or investment banker other than
Moelis & Company LLC or Lake Street Capital Markets, LLC is entitled to any
brokerage, finder’s or other fee or commission in connection with the Merger and
any of the other transactions contemplated by this Agreement or the CVR
Agreement.

 

18 

 

 

Section 4.23         No Other Representations or Warranties. Except for the
representations and warranties contained in this Article IV, Parent and Merger
Sub acknowledge that neither the Company nor any other person on behalf of the
Company makes any express or implied representation or warranty with respect to
the Company or with respect to any other information provided to Parent or
Merger Sub in connection with the transactions contemplated hereby, including
the accuracy, completeness or currency thereof. Neither the Company nor any
other person will have or be subject to any liability or indemnification
obligation to Parent, Merger Sub or any other person resulting from the
distribution or failure to distribute to Parent or Merger Sub, or Parent’s or
Merger Sub’s use of, any such information, including any information, documents,
projections, forecasts of other material made available to Parent or Merger Sub
in the electronic data room for Project Boulevard maintained by the Company for
purposes of the Merger and the other transactions contemplated by this Agreement
(the “Electronic Data Room”), management presentations in expectation of the
transactions contemplated by this Agreement or otherwise, unless and to the
extent any such information is expressly included in a representation or
warranty contained in this Article IV.

 

Section 4.24         Prior Transactions. Each Prior Transaction was completed in
compliance with all applicable Laws, including the applicable requirements of
the Exchange Act and Securities Act, and the applicable rules of The Nasdaq
Capital Market, except for instances of non-compliance that would not reasonably
be expected to have, individually or in the aggregate, a Company Material
Adverse Effect. Each Prior Transaction received the requisite approval of the
Company’s board of directors and stockholders in accordance with the Company’s
Restated Certificate of Incorporation, as amended, Bylaws, as amended, and the
DGCL. Except as set forth on Section 4.24 of the Company Disclosure Schedule, no
claims have been made, or to the Company’s knowledge, threatened, against the
Company by the buyer in either Prior Transaction alleging breach of the
Definitive Agreements by the Company or seeking indemnification pursuant to the
Definitive Agreements. Except as set forth on Section 4.24 of the Company
Disclosure Schedule, to the knowledge of the Company’s, all fees and expenses,
including legal fees and expenses, incurred by the Company for third party
advisors engaged by the Company in connection with the Prior Transactions have
been paid in full or accrued.

 

Section 4.25         Key Personnel. To the knowledge of the Company, neither
Eric Lundberg nor Margaret De Luna have entered into any agreement or
understanding, verbal or written, with James Cramer or any other executive
officer of the Company, directly or indirectly, to work for any Person other
than the Company.

 

Article V

 

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

 

Except as disclosed in the separate disclosure letter which has been delivered
by Parent to the Company prior to the execution of this Agreement (the “Parent
Disclosure Schedule”), Parent and Merger Sub hereby jointly and severally
represent and warrant to the Company as of the date hereof as follows:

 

19 

 

 

Section 5.1           Organization and Qualification; Subsidiaries. Each of
Parent and Merger Sub is a corporation duly organized, validly existing and in
good standing, under the laws of the State of Delaware. Each of Parent and
Merger Sub has the requisite corporate power and authority and all necessary
governmental approvals to own, lease and operate its properties and to carry on
its business as it is now being conducted, except where the failure to have such
power, authority and governmental approvals would not have, individually or in
the aggregate, a Parent Material Adverse Effect. Each of Parent and Merger Sub
is duly qualified or licensed as a foreign corporation to do business, and, in
the case of Merger Sub only, is in good standing, in each jurisdiction where the
character of the properties owned, leased or operated by it or the nature of its
business makes such qualification or licensing necessary, except where the
failures to be so qualified or licensed or to be in good standing would not
have, individually or in the aggregate, a Parent Material Adverse Effect.

 

Section 5.2           Certificate of Incorporation, Bylaws, and Other
Organizational Documents. Parent has made available to the Company true, correct
and complete copies of the certificate of incorporation, bylaws (or equivalent
organizational or governing documents), and other organizational or governing
documents, agreements or arrangements, each as amended to date, of each of
Parent and Merger Sub (collectively, “Parent Organizational Documents”). The
Parent Organizational Documents are in full force and effect. None of Parent,
Merger Sub or, to the knowledge of Parent, any of the other parties thereto are
in violation of any provision of the Parent Organizational Documents, as
applicable, except as would not have, individually or in the aggregate, a Parent
Material Adverse Effect.

 

Section 5.3           Authority Relative to Agreement. Each of Parent and Merger
Sub has all necessary power and authority to execute and deliver this Agreement
and the other agreements referred to in this Agreement to which Parent and
Merger Sub is or will be a party, to perform its obligations hereunder and to
consummate the transactions contemplated hereby, including the Merger. The
execution and delivery of this Agreement by Parent and Merger Sub and the CVR
Agreement in the case of Parent, and the consummation by Parent and Merger Sub
of the transactions contemplated hereby and thereby, including the Merger, have
been duly and validly authorized by all necessary corporate action of Parent and
Merger Sub, and no other corporate proceedings on the part of Parent or Merger
Sub are necessary to authorize the execution of this Agreement or the CVR
Agreement or to consummate the transactions contemplated hereby or thereby,
including the Merger (other than, with respect to the Merger, the filing of the
Certificate of Merger with the Secretary of State). This Agreement has been duly
and validly executed and delivered by Parent and Merger Sub and, assuming the
due authorization, execution and delivery by the Company, this Agreement
constitutes a legal, valid and binding obligation of Parent and Merger Sub,
enforceable against Parent and Merger Sub in accordance with its terms (except
as such enforceability may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar laws of general
applicability relating to or affecting creditor’s rights, and to general
equitable principles).

 

20 

 

 

Section 5.4           No Conflict; Required Filings and Consents.

 

(a)          None of the execution and delivery of this Agreement by Parent and
Merger Sub, the execution and delivery of CVR Agreement by Parent, the
consummation by Parent or Merger Sub of the transactions contemplated by this
Agreement, including the Merger, or compliance by Parent or Merger Sub with any
of the provisions of this Agreement or the CVR Agreement will (i) conflict with,
violate or breach any provision of the certificate of incorporation or bylaws
(or equivalent organizational or governing documents) of (x) Parent or
(y) Merger Sub, (ii) assuming the consents, approvals and authorizations
specified in Section 5.4(b) have been received and the waiting periods referred
to therein have expired, and any condition precedent to such consent, approval,
authorization, or waiver has been satisfied, conflict with or violate any Law,
judgment, writ or injunction or any Governmental Authority applicable to Parent
or Merger Sub or by which any property or asset of Parent or Merger Sub is bound
or affected or (iii) result in any breach of or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any right of termination, amendment, acceleration or
cancellation of, or result in the creation of a Lien on any property or asset of
Parent or Merger Sub pursuant to, any Contract to which Parent or Merger Sub is
a party or by which Parent or Merger Sub or any property or asset of Parent or
Merger Sub is bound, other than, in the case of clauses (ii) and (iii), for any
such violations, breaches, defaults, rights, terminations, amendments,
accelerations, or cancellations which would not reasonably be expected to have,
individually or in the aggregate, a Parent Material Adverse Effect.

 

(b)          Except for (i) compliance with the applicable requirements of the
Exchange Act, the Securities Act or Blue Sky Laws or (ii) the filing of the
Certificate of Merger with the Secretary of State of the State of Delaware
pursuant to the DGCL, no consent or approval of, or filing, license, waiver,
permit or authorization, declaration, registration or filing with or
notification to, any Governmental Authority or any stock market or stock
exchange are necessary for the execution and delivery of this Agreement by
Parent and Merger Sub, the execution and delivery of the CVR Agreement by
Parent, the performance by the Parent and Merger Sub of their obligations
hereunder and the consummation by the Parent and Merger Sub of the transaction
contemplated hereby or thereby, other than such consent, approval, filings,
license permits, authorizations, declarations, registrations or filings with or
notification that, if not obtained, made or given, would not reasonably be
expected to have, individually or in the aggregate, a Parent Material Adverse
Effect.

 

Section 5.5           Absence of Litigation. As of the date hereof, there is no
claim, action, suit, arbitration, proceeding, or investigation pending or, to
the knowledge of Parent, threatened in writing against Parent, Merger Sub or any
of their respective affiliates or any of their respective properties or assets
at law or in equity, and there are no Orders by or before any arbitrator or
Governmental Authority, in each case as would have, individually or in the
aggregate, a Parent Material Adverse Effect.

 

Section 5.6           Absence of Certain Agreements. Except as set forth in
Section 5.6 of the Parent Disclosure Schedule, neither Parent nor any of its
affiliates has entered into any Contract, arrangement or understanding (in each
case, whether oral or written), or authorized, committed or agreed to enter into
any Contract, arrangement or understanding (in each case, whether oral or
written), pursuant to which: any stockholder of the Company would be entitled to
receive consideration of a different amount or nature than the Merger
Consideration or pursuant to which any stockholder of the Company (i) agrees to
vote to adopt this Agreement or the Merger or (ii) agrees to vote against any
Superior Proposal.

 

21 

 

 

Section 5.7           Parent SEC Documents; Financial Statements; Information
Supplied.

 

(a)          Except as set forth in Section 5.7(a) of the Parent Disclosure
Schedule, since January 1, 2018, Parent has filed with the SEC, on a timely
basis, all required registration statements, forms, documents, proxy statements
and reports required to be filed or furnished prior to the date hereof by it
with the SEC (collectively, and in each case including all exhibits and
schedules thereto and documents incorporated by reference therein, including any
amendments thereto, the “Parent SEC Documents”). As of their respective dates,
or, if amended, as of the date of the last such amendment, the Parent SEC
Documents complied in all material respects with the requirements of the
Securities Act, the Exchange Act and the Sarbanes-Oxley Act, as the case may be,
and the applicable rules and regulations promulgated thereunder, and none of the
Parent SEC Documents at the time it was filed contained any untrue statement of
a material fact or omitted to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, or are to be made, not misleading. As
of the date of this Agreement, there are no outstanding or unresolved comments
in comment letters received from the SEC or its staff.

 

(b)          Except as set forth in Section 5.7(b) of the Parent Disclosure
Schedule, the consolidated financial statements (including all related notes and
schedules) of Parent included or incorporated by reference in the Parent SEC
Documents complied as to form, as of their respective dates of filing with the
SEC, in all material respects with all applicable accounting requirements and
with the published rules and regulations of the SEC with respect thereto, have
been prepared in accordance with GAAP applied on a consistent basis during the
periods involved (except (i) with respect to financial statements included in
Company SEC Documents filed as of the date of this Agreement, as may be
indicated in the notes thereto or (ii) as permitted by Regulation S-X under the
Securities Act) and fairly present in all material respects the consolidated
financial position of Parent and its consolidated subsidiaries as at the
respective dates thereof and their consolidated results of operations and
consolidated cash flows for the respective periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments, to the
absence of notes and to any other adjustments described therein, including in
any notes thereto) in conformity with GAAP (except as may be indicated therein
or in the notes thereto.

 

(c)          None of the information supplied or to be supplied by or on behalf
of Parent or Merger Sub expressly for inclusion or incorporation by reference in
the Proxy Statement will, at the date it is first mailed to the stockholders of
the Company and at the time of the Stockholders’ Meeting, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they are made, not misleading.

 

Section 5.8           Capitalization of Merger Sub. As of the date of this
Agreement, the authorized share capital of Merger Sub consists of 1,000 shares,
par value $0.01 per share, of which 100 are validly issued and outstanding. All
of the issued and outstanding share capital of Merger Sub is, and at the
Effective Time will be, owned by Parent or a direct or indirect wholly owned
Subsidiary of Parent. Merger Sub was formed solely for the purpose of engaging
in the transactions contemplated hereby, and it has not conducted any business
prior to the date hereof and has no, and prior to the Effective Time will have
no, assets, liabilities or obligations of any nature other than those incident
to its formation and pursuant to this Agreement and the Merger and the other
transactions contemplated by this Agreement.

 

22 

 

 

Section 5.9           Brokers. No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the Merger and any of the other transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Parent.

 

Section 5.10         Sufficient Funds; Solvency. The Escrow Deposit is an amount
in cash equal to the Aggregate Cash Merger Consideration. Parent has and, at the
Effective Time will have, sufficient funds available (through a capital
contribution or debt financing from B Riley FBR, Inc.) to (a) pay all costs,
fees and expenses related to this Agreement and the transactions contemplated
hereby and (b) to satisfy the working capital needs and other general corporate
requirements of Parent and the Surviving Corporation following the Merger.
Parent has delivered to the Company a letter addressed to Parent and the
Company, dated as of June 7, 2019, to the effect that B Riley FBR, Inc. is
highly confident of its ability to underwrite, arrange and/or place financing
sufficient to provide to Parent, as of the date hereof and at and following the
Effective Time, with such funds. Parent and Merger Sub acknowledge and agree
that their obligations hereunder are not subject to any conditions regarding
Parent’s, Merger Sub’s or any other person’s ability to obtain financing for the
consummation of the transactions contemplated by this Agreement. As of the
Effective Time, assuming satisfaction of the conditions to the Parent’s
obligation to consummate the Merger or waiver of such conditions, and after
giving effect to the transactions contemplated by this Agreement, including
receipt of any funding from B Riley FBR, Inc., payment of the Aggregate Cash
Merger Consideration, payment by Parent of all amounts required to be paid in
connection with the consummation of the transactions contemplated hereby,
payment by Parent of all related fees and expenses and satisfaction by Parent of
the working capital needs of Parent and the Surviving Corporation following the
Merger, Parent will be Solvent as of the Effective Time and immediately
following the transactions contemplated hereby. For purposes of this
Section 5.10, “Solvent” with respect to Parent means that, as of any date of
determination, (i) the amount of the “fair saleable value” of the assets of
Parent and its Subsidiaries (including the Surviving Corporation), taken as a
whole, exceeds, as of such date, the sum of (A) the value of all “liabilities of
Parent and such Subsidiaries, taken as a whole, including contingent and other
liabilities,” as of such date, as such quoted terms are generally determined in
accordance with the applicable federal Laws governing determinations of the
insolvency of debtors and (B) the amount that will be required to pay the
probable liabilities of Parent and such Subsidiaries taken as a whole on its
existing debts (including contingent and other liabilities) as such debts become
absolute and mature; (ii)  Parent and such Subsidiaries will collectively not
have, as of such date, an unreasonably small amount of capital for the operation
of the business in which it is engaged or proposed to be engaged following the
Closing Date; and (iii) Parent and such Subsidiaries will collectively be able
to pay their liabilities, including contingent and other liabilities, as they
mature.

 

Section 5.11         DGCL Section 203. Neither Parent nor Merger Sub is, nor at
any time has either Parent or Merger Sub been, an “interested stockholder” of
the Company as defined in Section 203 of the DGCL or as defined in the Company’s
Restated Certificate of Incorporation, as amended.

 

23 

 

 

Section 5.12         Parent Ownership of Company Securities. Parent and its
Subsidiaries do not beneficially own (as such term is used in Rule 13d-3
promulgated under the Exchange Act) any shares of Company Common Stock or other
securities of the Company or any options, warrants or other rights to acquire
Company Common Stock or other securities of, or any other economic interest
(through derivative securities or otherwise) in, the Company.

 

Section 5.13         WARN Act. Parent and Merger Sub are neither planning nor
contemplating, and Parent and Merger Sub have neither made nor taken, any
decisions or actions concerning the Company Employees after the Closing that
would require the service of notice under the WARN Act or similar local laws.

 

Section 5.14         Management Agreements. Other than this Agreement and the
Voting Agreement, there are no Contracts, undertakings, commitments, agreements
or obligations or understandings between Parent or Merger Sub or any of their
respective affiliates, on the one hand, and any member of the Company’s
management or the board of directors or any of the Company’s affiliates, on the
other hand, relating in any way to the transactions contemplated by this
Agreement or the operations of the Company after the Effective Time.

 

Section 5.15         No Parent Vote Required. No approval of the holders of the
Parent’s shares is required by applicable Law, the Parent Organizational
Documents, or otherwise for Parent and Merger Sub to approve and adopt this
Agreement and to consummate the transactions contemplated hereby, including the
Merger.

 

Section 5.16         Acknowledgement of Disclaimer of Other Representations and
Warranties. Parent and Merger Sub acknowledge that, as of the date hereof, they
and their Representatives (a) have received access to (i) the Electronic Data
Room, and (ii) such books and records, Contracts and other assets of the Company
which they and their Representatives, as of the date hereof, have requested to
review, and (b) have had the opportunity to meet with the management of the
Company and to discuss the business and assets of the Company. Parent and Merger
Sub each acknowledges and agrees that, except for the representations and
warranties expressly set forth in this Agreement (a) neither the Company nor any
of its Subsidiaries makes, or has made, any representation or warranty relating
to itself or its business or otherwise in connection with the Merger and Parent
and Merger Sub are not relying on any representation or warranty except for
those expressly set forth in this Agreement, (b) no person has been authorized
by the Company or any of its Subsidiaries to make any representation or warranty
relating to itself or its business or otherwise in connection with the Merger,
and if made, such representation or warranty must not be relied upon by Parent
or Merger Sub as having been authorized by such entity, and (c) any estimate,
projection, prediction, data, financial information, memorandum, presentation or
any other materials or information provided by the Company or addressed to
Parent, Merger Sub or any of their Representatives, are not and shall not be
deemed to be or include representations or warranties unless and to the extent
any such materials or information is the subject of any express representation
or warranty set forth in Article IV. Each of Parent and Merger Sub acknowledges
that it has conducted, to its satisfaction, its own independent investigation of
the condition, operations and business of the Company and its Subsidiaries and,
in making its determination to proceed with the transactions contemplated by
this Agreement, including the Merger.

 



24 

 

 

Article VI

COVENANTS AND AGREEMENTS

 

Section 6.1           Conduct of Business by the Company Pending the Merger. The
Company covenants and agrees that, between the date of this Agreement and the
earlier of the Effective Time and the date, if any, on which this Agreement is
terminated pursuant to Section 8.1, except (a) as may be required by Law, (b) as
may be agreed in writing by Parent (which consent shall not be unreasonably
withheld, delayed or conditioned), (c) as may be expressly permitted pursuant to
this Agreement, including effecting the Recapitalization or Pre-Merger Special
Distribution, as the case may be, or (d) as set forth in Section 6.1 of the
Company Disclosure Schedule, (x) the business of the Company and its
Subsidiaries shall be conducted only in, and such entities shall not take any
action except in the ordinary course of business and in a manner consistent with
past practice in all material respects and the Company and its Subsidiaries
shall use their respective commercially reasonable efforts to preserve their
business organizations substantially intact and maintain existing relations with
Governmental Authorities, top customers, suppliers, distributors, licensees,
licensors, creditors, landlords, employees and other person with whom the
Company maintains a material business relationship; provided, however, that no
action by the Company or its Subsidiaries with respect to matters specifically
addressed by any provision of this Section 6.1 shall be deemed a breach of this
sentence unless such action would constitute a breach of such specific
provision; and (y) the Company shall not (except for any actions taken in
connection with the Distribution or the Recapitalization or Pre-Merger Special
Distribution, as the case may be):

 

(a)          except as set forth in Section 6.16 to effect the Recapitalization
or Pre-Merger Special Distribution, as the case may be, amend or otherwise
change the Restated Certificate of Incorporation, as amended, or the Bylaws, as
amended, of the Company (or such equivalent organizational or governing
documents of any of its Subsidiaries);

 

(b)          except for transactions among the Company and its wholly owned
Subsidiaries or among the Company’s wholly owned Subsidiaries, including any
actions taken in connection with the Recapitalization or Pre-Merger Special
Distribution, as the case may be, issue, sell, pledge, dispose, encumber, grant,
confer or award any shares of its or its Subsidiaries’ capital stock, or any
options, warrants, restricted stock units, convertible securities or other
rights of any kind to acquire any shares of its or its Subsidiaries’ capital
stock or take any action not otherwise contemplated by this Agreement to cause
to be exercisable any otherwise unexercisable option under any existing stock
plan (except as otherwise provided by the terms of any unexercisable options or
other equity awards outstanding on the date hereof or otherwise permitted to be
granted under clause (iii), (iv) or (v) below); provided, however that (i) the
Company may issue shares upon the exercise of any Company Option outstanding as
of the date hereof;

 

(c)           except as necessary to effect the Recapitalization or Pre-Merger
Special Distribution, as the case may be, (i) declare, authorize, make or pay
any dividend or other distribution, payable in cash, stock, property or
otherwise, with respect to the Company’s or any of its Subsidiaries’ capital
stock, other than dividends paid by any Subsidiary of the Company to the Company
or any wholly owned Subsidiary of the Company, or (ii) split, combine, or
reclassify any of its capital stock or other equity of the Company, or issue or
authorize the issuance of any other securities in respect of, in lieu of, or in
substitution of shares of capital stock of the Company;

 

25 

 

 

(d)          except as required pursuant to existing written agreements or
Company Benefit Plans in effect as of the date hereof, or written agreements for
newly hired employees entered into in the ordinary course of business, or as
otherwise required by Law, (i) materially increase the compensation or other
benefits payable or to become payable to employees, directors or executive
officers of the Company or any of its Subsidiaries except in the ordinary course
of business consistent with past practice (including, for this purpose, the
normal salary, bonus and equity compensation review process conducted each
year), (ii) grant any severance or termination pay to, or enter into any
severance agreement with, any employee, director or executive officer of the
Company or any of its Subsidiaries, other than in the ordinary course of
business consistent with past practice, (iii) enter into any employment
agreement with any employee or executive officer of the Company (except (x) to
the extent necessary to replace a departing employee, (y) for employment
agreements terminable on less than thirty (30) days’ notice without penalty, and
(z) for extension of employment agreements in the ordinary course of business
consistent with past practice), or (iv) establish, adopt, enter into or amend
any collective bargaining agreement except as may be required by Law;

 

(e)          acquire, whether by purchase, merger, consolidation, or acquisition
of stock, assets, properties, interests or businesses or make any investment in
(whether by purchase of stock or securities, contributions to capital, loans to
or property transfers), any corporation, partnership, limited liability company,
other business organization or any division or any material amount of assets
thereof, or a material license therefor, except in the ordinary course of
business, consistent with past practice or pursuant to existing Contracts to
which the Company is a party;

 

(f)          except in the ordinary course of business consistent with past
practice, enter into, amend or terminate any lease or sublease of real property,
including any Company Lease (whether as a lessor, sublessor, lessee or
sublessee) or fail to exercise any right to renew any lease or sublease of real
property;

 

(g)          sell or grant a license in or otherwise subject to any encumbrance
or otherwise dispose of any material properties or assets, including Company
Intellectual Property Rights, other than the granting of nonexclusive licenses
in the ordinary course of business consistent with past practice;

 

(h)          grant any sublicense rights to any customer of the Company with
respect to any Company product or services;

 

(i)          make any loans or advances, otherwise incur any long-term
indebtedness for borrowed money or guarantee any such indebtedness for any
person (other than a Company subsidiary) except for indebtedness (i) for
borrowed money incurred pursuant to agreements in effect prior to the execution
of this Agreement or (ii) as otherwise required in the ordinary course of
business consistent with past practice (including advances / reimbursements to
employees for routine business and travel expenses);

 

26 

 

 

(j)          (i) enter into a Contract which would be considered a Company
Material Contract, (ii) modify, amend or terminate any Company Material Contract
where such modification, amendment or termination would have a value in excess
of $10,000, or (iii) waive, release or assign any rights or claims having a
value in excess of $10,000 under a Company Material Contract, in each case,
other than in the ordinary course of business;

 

(k)           (i) pay, discharge, settle or satisfy any claims or legal
proceedings with a settlement value in excess of $150,000, (ii) waive, release,
grant or transfer any right of material value other than in the ordinary course
of business consistent with past practice, or (iii) commence any legal action or
proceeding where the amount claimed is in excess of $50,000, except in each case
for any settlement solely for cash and for which the Company has no liability or
material ongoing obligation (other than execution of a customary release; or

 

(l)           enter into any Contract to do any of the foregoing.

 

Section 6.2           Proxy Statement.

 

(a)          Preparation and Filing of Proxy Statement. The Company shall, with
the assistance of Parent, as soon as reasonably practicable following the date
hereof, prepare and file with the SEC the Proxy Statement. The Company shall
promptly notify Parent upon the receipt of any comments from the SEC (or the
staff of the SEC) or any request from the SEC (or the staff of the SEC) for
amendments or supplements to the Proxy Statement, and shall provide Parent with
copies of all correspondence between the Company and its Representatives, on the
one hand, and the SEC (or the staff of the SEC), on the other hand with respect
to this Agreement. The Company shall use its reasonable best efforts to respond
as promptly as reasonably practicable to any comments of the SEC (or the staff
of the SEC) with respect to the Proxy Statement.

 

(b)          Mailing of Proxy Statement; Amendments. The Company shall cause the
Proxy Statement to be mailed or delivered to the holders of Company Common Stock
as of the record date established for the Stockholders’ Meeting as promptly as
reasonably practicable after the date on which the SEC (or the staff of the SEC)
confirms that it has no further comments on the Proxy Statement. If at any time
prior to the Effective Time any event or circumstance relating to the Company or
Parent or any of the Company’s or Parent’s Subsidiaries, or their respective
officers or directors, should be discovered by the Company or Parent,
respectively, which, pursuant to the Exchange Act, should be set forth in an
amendment or a supplement to the Proxy Statement, such party shall promptly
inform the others. Except for annual, quarterly and current reports filed or
furnished with the SEC under the Exchange Act, which may be incorporated by
reference therein, no filing of, or amendment or supplement to the Proxy
Statement relating to the Merger will be made by the Company without providing
Parent the opportunity to review and comment thereon. Each of Parent, Merger Sub
and the Company agree to correct any information provided by it for use in the
Proxy Statement which shall have become false or misleading.

 

(c)          Cooperation. Parent shall furnish to the Company all information
concerning Parent and Merger Sub required by the Exchange Act and the rules and
regulations promulgated thereunder to be set forth in the Proxy Statement and
shall otherwise assist and cooperate with the Company in the preparation of the
Proxy Statement and the resolution of comments from the SEC (or the staff of the
SEC). Prior to filing or mailing the Proxy Statement (or any amendment or
supplement thereto) or responding to any comments of the SEC (or the staff of
the SEC) with respect thereto, the Company shall provide Parent a reasonable
opportunity to review and to propose comments on such document or response to
the extent related to this Agreement.

 

27 

 

 

Section 6.3           Stockholders’ Meeting. The Company shall, as promptly as
reasonably practicable following the date on which the SEC (or the staff of the
SEC) confirms that it has no further comments on the Proxy Statement, take all
action necessary in accordance with applicable Law, the rules of The Nasdaq
Capital Market and the Restated Certificate of Incorporation, as amended, and
the Bylaws, as amended, of the Company to duly call, give notice of, convene and
hold a meeting of its stockholders (the “Stockholders’ Meeting”) for the purpose
of obtaining the Requisite Stockholder Approval. Subject to the ability of the
board of directors of the Company to make an Adverse Recommendation Change in
accordance with Section 6.6(c), the board of directors of the Company shall make
the Company Recommendation with respect to the adoption of this Agreement and
the approval of the transactions contemplated hereby, including the Merger, and
shall include such recommendation in the Proxy Statement. Parent shall vote (or
cause to be voted) all shares of Company Common Stock beneficially owned by
Parent or Merger Sub, if any, in favor of the adoption of this Agreement and the
approval of the Merger at the Stockholders’ Meeting and the approval of the
Recapitalization if the same is submitted to the holders of Company Common Stock
for approval at the Stockholders’ Meeting. Notwithstanding anything to the
contrary contained in this Agreement, the Company, after consultation with
Parent, may adjourn or postpone the Stockholders’ Meeting (i) as necessary to
ensure that any required supplement or amendment to the Proxy Statement is
provided to the Company’s stockholders within a reasonable amount of time in
advance of the Stockholders’ Meeting, (ii) if as of the time for which the
Stockholders’ Meeting is originally scheduled (as set forth in the Proxy
Statement) there are insufficient shares of Company Common Stock represented
(either in person or by proxy) to constitute a quorum necessary to conduct
business at the Stockholders’ Meeting, (iii) if required by applicable Law or
(iv) if in the good faith judgment of the board of directors of the Company
(after consultation with legal counsel), an adjournment or postponement of the
Stockholders’ Meeting would be consistent with the fiduciary duties of the
members of the board of directors of the Company under applicable Law. Subject
to the provisions of this Agreement, the Company will use reasonable best
efforts to solicit from holders of Company Common Stock proxies in favor of the
adoption of this Agreement and the approval of the transactions contemplated
hereby, including the Merger, and to take all other action necessary or
advisable to secure the vote or consent of holders of Company Common stock
required by the rules of The Nasdaq Capital Market or applicable Laws to obtain
such approvals.

 

Section 6.4           Appropriate Action; Consents; Filings.

 

(a)          Subject to Section 6.6, the parties hereto will use their
respective reasonable best efforts to consummate and make effective the
transactions contemplated hereby and to cause the conditions to the Merger set
forth in Article VII to be satisfied, including (i) the obtaining of all
necessary actions or nonactions, consents and approvals from Governmental
Authorities or other persons necessary in connection with the consummation of
the transactions contemplated by this Agreement, including the Merger, and the
making of all necessary registrations and filings (including filings with
Governmental Authorities, if any) and the taking of all reasonable steps as may
be necessary to obtain an approval from, or to avoid an action or proceeding by,
any Governmental Authority or other persons necessary in connection with the
consummation of the transactions contemplated by this Agreement, including the
Merger, (ii) the defending of any lawsuits or other legal proceedings, whether
judicial or administrative, challenging this Agreement or the consummation of
the transactions, including the Merger, performed or consummated by such party
in accordance with the terms of this Agreement, including seeking to have any
stay or temporary restraining order entered by any court or other Governmental
Authority vacated or reversed, and (iii) the execution and delivery of any
additional instruments necessary to consummate the Merger and any other
transactions to be performed or consummated by such party in accordance with the
terms of this Agreement and to carry out fully the purposes of this Agreement.

 

28 

 

 

(b)          Each of Parent and the Company shall give (or shall cause its
respective Subsidiaries to give) any notices to third parties, and Parent shall
use, and cause each of its affiliates to use, its reasonable best efforts, and
the Company shall use its reasonable best efforts to cooperate with Parent in
its efforts, to obtain any third party consents not covered by
subsection (a) above that are necessary, proper or advisable to consummate the
Merger. Each of the parties hereto will furnish to the other such necessary
information and reasonable assistance as the other may request in connection
with the preparation of any required governmental filings or submissions and
will cooperate in responding to any inquiry from a Governmental Authority,
including immediately informing the other party of such inquiry, consulting in
advance before making any presentations or submissions to a Governmental
Authority, and supplying each other with copies of all material correspondence,
filings or communications between either party and any Governmental Authority
with respect to this Agreement. Notwithstanding the foregoing, obtaining any
third party consents pursuant to this Section 6.4(b) shall not be considered a
condition to the obligations of the Parent and Merger Sub to consummate the
Merger.

 

(c)          Following the Effective Time, each of Parent, Merger Sub and the
Company agrees to cooperate fully with the other parties to this Agreement, to
execute such further instruments, documents and agreements, to give such further
written assurances, as may be reasonably requested by any other party to this
Agreement and to carry into effect the intents and purposes of this Agreement.

 

Section 6.5           Access to Information; Confidentiality.

 

(a)          From the date hereof to the Effective Time or the earlier
termination date of this Agreement, if any, pursuant to Section 8.1, to the
extent permitted by applicable Law and Contracts, the Company will provide to
Parent and its Representatives reasonable access during normal business hours to
the Company’s and its Subsidiaries’ properties, books, Contracts and records and
other information as Parent may reasonably request regarding the business,
assets, liabilities, properties, employees and other aspects of the Company and
its Subsidiaries, but only to the extent that such access does not unreasonably
interfere with the business or operations of the Company and its Subsidiaries or
could otherwise result in significant interference with the discharge by
employees of the Company or its Subsidiaries of their material duties; provided,
however, that the Company shall not be required to provide access to any
information or documents which would, in the reasonable judgment of the Company,
(i) breach any agreement with any Third Party, (ii) constitute a waiver of the
attorney-client or other privilege held by the Company, or (iii) otherwise
violate any applicable Laws, including data privacy laws.

 

29 

 

 

(b)          The parties shall comply with, and shall cause their respective
Representatives to comply with, all of their respective obligations under the
Confidentiality Agreement, which shall remain in full force and effect.

 

Section 6.6           Non-Solicitation; Acquisition Proposals.

 

(a)          Except as expressly permitted by this Section 6.6, the Company
agrees that it shall not, and the Company shall not authorize any of its
Representatives to, from the date hereof until the earlier of the Effective Time
or the date, if any, on which this Agreement is terminated pursuant to
Section 8.1, directly or indirectly, (x) solicit, initiate, seek, knowingly
encourage or knowingly facilitate (including by way of furnishing information)
any inquiry, discussion, offer or request that constitutes, or could reasonably
be expected to lead to, a Competing Proposal, (y) engage in, continue or
otherwise participate in any discussions or negotiations with (other than to
state they are not permitted to engage discussions), or furnish any non-public
information relating to the Company or any of its Subsidiaries to, or afford
access to the books or records of the Company or its Subsidiaries to, any Third
Party that, to the knowledge of the Company, is seeking to make, or has made, a
Competing Proposal, or (z) approve, endorse, recommend or enter into any letter
of intent, memorandum of understanding, agreement in principle, acquisition
agreement, merger agreement or similar definitive agreement (other than an
Acceptable Confidentiality Agreement) with respect to any Competing Proposal (an
“Alternative Acquisition Agreement”).

 

(b)          At any time after the date hereof and prior to obtaining the
Requisite Stockholder Approval, the Company, its board of directors or the
strategic committee of such board of directors (the “Committee”), directly or
indirectly through its Representatives, may (i) furnish nonpublic information to
any Third Party making an unsolicited, written Competing Proposal (provided,
however, that prior to so furnishing such information, the Company receives from
the Third Party an executed Acceptable Confidentiality Agreement), and
(ii) engage in discussions or negotiations with such Third Party with respect to
the Competing Proposal if: (x) such Third Party has submitted an unsolicited,
written Competing Proposal which the board of directors of the Company or the
Committee determines in good faith, after consultation with its financial and
legal advisors, constitutes, or could reasonably be expected to lead to, a
Superior Proposal, and (y) the board of directors of the Company or the
Committee determines in good faith, after consultation with legal counsel, that
failure to take such action would likely be inconsistent with the directors’
fiduciary duties under applicable Law; provided, however, (a) such Competing
Proposal did not result from a breach of this Section 6.6, and (b) the Company
gives Parent the notice required by Section 6.6(e). Prior to taking any of the
actions referred to in this Section 6.6(b), and in accordance with
Section 6.6(e) below, the Company shall notify Parent and Merger Sub orally and
in writing that it proposes to furnish non-public information and/or enter into
discussions or negotiations as provided in this Section 6.6(b).

 

30 

 

 

(c)          Except as expressly permitted by this Section 6.6(c), neither the
board of directors of the Company nor the Committee shall (i) withdraw, change,
qualify or modify, or publicly propose to withdraw, change, qualify or modify,
in a manner adverse to Parent or Merger Sub, the Company Recommendation;
(ii) approve, adopt or recommend, or publicly propose to approve, adopt or
recommend, any Competing Proposal or Alternative Acquisition Agreement made or
received after the date hereof (any of the actions described in clauses (i) and
(ii) of this Section 6.6(c), an “Adverse Recommendation Change”); or (iii) cause
or permit the Company to enter into any Alternative Acquisition Agreement.
Notwithstanding anything to the contrary set forth in this Agreement, at any
time prior to obtaining the Requisite Stockholder Approval, the board of
directors of the Company, upon recommendation of the Committee, shall be
permitted (x) to terminate this Agreement to enter into a definitive agreement
with respect to a Superior Proposal, subject to compliance with Section 6.6(d)
and Section 8.3, if the board of directors of the Company or the Committee
(A) has received a Competing Proposal that, in the good faith determination of
the board of directors of the Company, upon recommendation of the Committee,
constitutes, or could reasonably be expected to lead to, a Superior Proposal,
after having complied with, and giving effect to all of the adjustments which
may be offered by Parent and Merger Sub pursuant to, Section 6.6(d), and
(B) determines in good faith, upon recommendation of the Committee and after
consultation with its legal advisors, that failure to take such action may be
inconsistent with the directors’ fiduciary duties under applicable Law, or
(y) to effect an Adverse Recommendation Change described in clause (i) of such
definition, if the board of directors of the Company determines in good faith,
upon recommendation of the Committee and after consultation with its legal
advisors, that failure to take such action may be inconsistent with the
directors’ fiduciary duties under applicable Law.

 

(d)          The Company shall not be entitled to effect an Adverse
Recommendation Change or to terminate this Agreement as permitted under
Section 6.6(c) with respect to a Superior Proposal unless (i) the Company has
provided a written notice (a “Notice of Superior Proposal”) to Parent and Merger
Sub that the Company intends to take such action and provides a copy of the
Superior Proposal and a copy of any transaction agreements, (ii) during the
three (3) Business Day period following Parent’s and Merger Sub’s receipt of the
Notice of Superior Proposal, the Company shall, and shall cause its
Representatives to, negotiate with Parent and Merger Sub in good faith (to the
extent Parent and Merger Sub desire to negotiate) to make such adjustments in
the terms and conditions of this Agreement so that such Superior Proposal ceases
to constitute a Superior Proposal; and (iii) following the end of such three
(3) Business Day period, the board of directors of the Company shall have
determined in good faith, upon recommendation of the Committee and taking into
account any changes to this Agreement proposed in writing by Parent and Merger
Sub in response to the Notice of Superior Proposal or otherwise, that the
Superior Proposal giving rise to the Notice of Superior Proposal continues to
constitute a Superior Proposal. Any material amendment to the financial terms or
any other material amendment of such Superior Proposal shall require a new
Notice of Superior Proposal and the Company shall be required to comply again
with the requirements of this Section 6.6(d); provided, however, that references
to the three (3) Business Day period above shall be deemed to be references to a
two (2) Business Day period; and provided, further that (x) the Company has
complied in all material respects with its obligations under this Section 6.6,
(y) any purported termination is in accordance with Section 8.1, and (z) the
Company pays Parent the applicable Termination Fee in accordance with
Section 8.3 prior to or concurrently with such termination.

 

31 

 

 

(e)          From and after the date hereof, the Company shall, as promptly as
reasonably practicable (and in any event within two (2) days), advise Parent and
Merger Sub of receipt by the Company of any Competing Proposal or any request
for non-public information in connection with any Competing Proposal, the
material terms and conditions of any such Competing Proposal or request,
including a copy of the Competing Proposal and any related draft agreements, and
shall as promptly as reasonably practicable (and in any event within two
(2) days) advise Parent and Merger Sub of any material amendments to any such
Competing Proposal or request.

 

(f)          Nothing contained in this Agreement shall prohibit the Company or
its board of directors, directly or indirectly, from (a) taking and disclosing
to the Company’s stockholders a position contemplated by Rule 14e-2(a)
promulgated under the Exchange Act (or any similar communication to the
Company’s stockholders in connection with the making or amendment of a tender
offer or exchange offer), or from making a statement contemplated by Item
1012(a) of Regulation M-A or Rule 14d-9 promulgated under the Exchange Act,
(b) making any other disclosure to the Company’s stockholders with regard to
this Agreement and the transactions contemplated hereby, including the Merger,
that such board of directors determines (after consultation with its outside
legal counsel) is required by applicable Law or stock exchange rule (in which
event the Company shall give Parent notice of such requirement as soon as
reasonably practicable prior to such disclosure), or (c) issuing a “stop, look
and listen” statement pending disclosure of its position with respect to any
tender offer or exchange offer; provided, however, that any disclosures
permitted under this Section 6.6(f) shall not be a basis, in themselves, for
Parent to terminate this Agreement pursuant to Section 8.1(d)(i).

 

(g)         For purposes of this Agreement:

 

(i)          “Competing Proposal” shall mean, other than the transactions
contemplated by this Agreement, any bona fide proposal or offer (other than a
proposal or offer by Parent or any of its Subsidiaries) from a Third Party
relating to (i) a merger, reorganization, sale of assets, share exchange,
consolidation, business combination, recapitalization, dissolution, liquidation,
joint venture or similar transaction involving the Company or any of its
Subsidiaries whose assets, individually or in the aggregate, constitute
twenty-five percent (25%) or more of the consolidated assets of the Company as
determined on a book-value basis; (ii) the acquisition (whether by merger,
consolidation, equity investment, joint venture or otherwise) by any person of
twenty-five percent (25%) or more of the assets of the Company and its
Subsidiaries, taken as a whole as determined on a book-value basis; (iii) the
acquisition in any manner, directly or indirectly, by any person of twenty-five
percent (25%) or more of the issued and outstanding shares of Company Common
Stock, (iv) any purchase, acquisition, tender offer or exchange offer that, if
consummated, would result in any person beneficially owning twenty-five percent
(25%) or more of the Company Common Stock or any class of equity or voting
securities of the Company or any of its Subsidiaries whose assets, individually
or in the aggregate, constitute twenty-five percent (25%) or more of the
consolidated assets of the Company as determined on a book-value basis.

 

(ii)         “Superior Proposal” shall mean a Competing Proposal (with all
percentages in the definition of Competing Proposal increased to fifty percent
(50%)) made by a Third Party on terms that the board of directors of the Company
determines in good faith, after upon the recommendation of the Committee and
consultation with the Company’s financial and legal advisors, and considering
such factors as the board of directors of the Company considers to be
appropriate (including the conditionality and the timing and likelihood of
consummation of such proposal), are more favorable to the Company and its
stockholders than the transactions contemplated by this Agreement (after giving
effect to all adjustments to the terms thereof which may be offered by Parent in
writing (including pursuant to Section 6.6(d)).

 

32 

 

 

Section 6.7           Directors’ and Officers’ Indemnification and Insurance.

 

(a)          Parent and Merger Sub agree that all rights to exculpation and
indemnification for acts or omissions occurring at or prior to the Effective
Time, whether asserted or claimed prior to, at or after the Effective Time
(including any matters arising in connection with the transactions contemplated
by this Agreement), now existing in favor of the current or former directors,
officers or employees, as the case may be, of the Company or its Subsidiaries as
provided in the Company’s or each of the Company’s Subsidiaries’ respective
articles or certificates of incorporation or bylaws (or comparable
organizational or governing documents) or in any agreement shall survive the
Merger and shall continue in full force and effect. For a period of six
(6) years from the Effective Time, Parent and the Surviving Corporation shall
(and Parent shall cause the Surviving Corporation to) (i) fulfill and honor all
obligations of the Company to the Indemnitees with respect to all acts or
omissions by them in their capacities as such at any time prior to the Effective
Time, to the fullest extent permitted by the Laws of the State of Delaware and
required by: (x) the Restated Certificate of Incorporation, as amended, or
Bylaws, as amended (or equivalent organizational or governing documents), of the
Company or any of its Subsidiaries or affiliates as in effect on the date of
this Agreement and (y) the indemnification agreement(s) of the Company or its
Subsidiaries or other applicable Contract(s) as in effect on the date of this
Agreement, and (ii) not amend, repeal or otherwise modify any such provisions
referenced in subsections (i)(x) and (y) above in any manner that would
adversely affect the rights thereunder of any Indemnitees, unless such
modification is required by the Laws of the State of Delaware.

 

(b)          Without limiting the provisions of Section 6.7(a), during the
period commencing as of the Effective Time and ending on the sixth (6th)
anniversary of the Effective Time, Parent and the Surviving Corporation will to
the extent permitted by the Laws of the State of Delaware: (i) indemnify and
hold harmless each Indemnitee against and from any costs or expenses (including
reasonable attorneys’ fees), judgments, inquiries, fines, losses, claims,
damages, liabilities and amounts paid in settlement in connection with any
claim, action, suit, proceeding or investigation, whether civil, criminal,
administrative or investigative, to the extent such claim, action, suit,
proceeding or investigation arises out of or pertains to: (x) any action or
omission or alleged action or omission in such Indemnitee’s capacity as a
director, officer, employee, fiduciary or agent of the Company or any of its
Subsidiaries or affiliates; or (y) the Distribution, the Recapitalization or
Pre-Merger Special Distribution, as the case may be, the Merger, the Merger
Agreement and any transactions contemplated hereby; and (ii) pay in advance of
the final disposition of any such claim, action, suit, proceeding or
investigation the expenses (including reasonable attorneys’ fees) of any
Indemnitee upon receipt of an undertaking by or on behalf of such Indemnitee to
repay such amount if it shall ultimately be determined that such Indemnitee is
not entitled to be indemnified. Notwithstanding anything to the contrary
contained in this Section 6.7(b) or elsewhere in this Agreement, neither Parent
nor the Surviving Corporation shall (and Parent shall cause the Surviving
Corporation not to) settle or compromise or consent to the entry of any judgment
or otherwise seek termination with respect to any claim, action, suit,
proceeding or investigation of a covered person for which indemnification may be
sought under this Section 6.7(b) unless such settlement, compromise, consent or
termination includes an unconditional release of such covered person from all
liability arising out of such claim, action, suit, proceeding or investigation,
and does not include an admission of fault or wrongdoing by any Indemnitee or
such Indemnitee otherwise consents in writing to such settlement, compromise,
consent or termination.

 

33 

 

 

(c)          Prior to the Effective Time, the Company shall obtain and fully pay
the premium for the non-cancellable extension of the directors’ and officers’
liability coverage of the Company’s existing directors’ and officers’ insurance
policies and the Company’s existing fiduciary liability insurance policies
(collectively, the “D&O Insurance”), in each case for a claims reporting or
discovery period of at least six (6) years from and after the Effective Time
with respect to any claim related to any period of time at or prior to the
Effective Time from an insurance carrier with the same or better credit rating
as the Company’s current insurance carrier with respect to D&O Insurance with
terms, conditions, retentions and limits of liability that are no less favorable
than the coverage provided under the Company’s existing policies.

 

(d)          The Indemnitees to whom this Section 6.7 applies shall be third
party beneficiaries of this Section 6.7. The provisions of this Section 6.7 are
intended to be for the benefit of each Indemnitee and his or her successors,
heirs or Representatives.

 

(e)          The rights of each Indemnitee under this Section 6.7 shall be in
addition to any rights such person may have under the certificate of
incorporation or bylaws of the Company, the Surviving Corporation or any of its
Subsidiaries, or under any applicable Law or under any agreement of any
Indemnitee with the Company or any of its Subsidiaries.

 

(f)          Notwithstanding anything contained in Section 9.1 or Section 9.7 to
the contrary, this Section 6.7 shall survive the consummation of the Merger
indefinitely and shall be binding, jointly and severally, on all successors and
assigns of Parent, the Surviving Corporation and its Subsidiaries, and shall be
enforceable by the Indemnitees and their successors, heirs or representatives.
In the event that Parent or the Surviving Corporation or any of its successors
or assigns consolidates with or merges into any other person and shall not be
the continuing or surviving corporation or entity of such consolidation or
merger or transfers or conveys all or a majority of its properties and assets to
any person, then, and in each such case, proper provision shall be made so that
the successors and assigns of Parent or the Surviving Corporation, as
applicable, shall succeed to the obligations set forth in this Section 6.7.

 

Section 6.8           Notification of Certain Matters. The Company shall give
prompt notice to Parent, and Parent shall give prompt notice to the Company, of
(a) any notice or other communication received by such party from any
Governmental Authority in connection with the this Agreement, the Merger or the
transactions contemplated hereby, or from any person alleging that the consent
of such person is or may be required in connection with the Merger or the
transactions contemplated hereby, if the subject matter of such communication or
the failure of such party to obtain such consent is reasonably likely to result
in a Company Material Adverse Effect, (b) any actions, suits, written claims,
investigations or proceedings commenced or, to such party’s knowledge,
threatened against, relating to or involving or otherwise affecting such party
or any of its Subsidiaries which relate to this Agreement, the Merger or the
transactions contemplated hereby and (c) or the discovery by a party to this
Agreement of any fact, circumstance or event, the occurrence or non-occurrence
of which, would reasonably be expected to cause any of the conditions of the
obligations of such party to consummate the Merger as set forth in Article VII
not to be satisfied or the satisfaction of which to be materially delayed in
material breach of this Agreement.

 

34 

 

 

Section 6.9           Public Announcements. The Company, Parent and Merger Sub
shall consult with each other before issuing any press release or otherwise
making any public statements with respect to this Agreement or the transactions
contemplated hereby, and none of the parties shall issue any such press release
or make any public statement prior to obtaining the other parties’ written
consent (which consent shall not be unreasonably withheld or delayed), except
that no such consent shall be necessary to the extent disclosure may be required
by Law, Order or applicable stock exchange rule or any listing agreement of any
party hereto.

 

Section 6.10         Employee Matters.

 

(a)          Parent shall provide or shall cause the Surviving Corporation to
provide to employees of the Company and any of its Subsidiaries (the “Company
Employees”) compensation (base salary and bonus opportunity) that is, in the
aggregate, no less favorable than the compensation provided by the Company
immediately prior to Closing and benefits that are, in the aggregate, no less
favorable than the benefits Parent to its similarly situated employees.

 

(b)          For purposes of eligibility, vesting, benefit accrual and
determination of level of benefits under the compensation and benefit plans,
programs, agreements and arrangements of Parent, the Company, the Surviving
Corporation or any respective subsidiary and affiliate thereof providing
benefits to any Company Employees after the Closing (the “New Plans”), including
for purposes of accrual of vacation and other paid time off and severance
benefits under New Plans, each Company Employee shall be credited with his or
her years of service with the Company, the Company Subsidiaries and their
respective affiliates (and any additional service with any predecessor employer)
before the Closing, to the same extent as such Company Employee was entitled,
before the Closing, to credit for such service under any similar Company Benefit
Plan. Parent shall continue to maintain Company Benefit Plans providing medical,
dental, pharmaceutical and/or vision benefits until the end of the applicable
plan year in which the Closing occurs. In addition, and without limiting the
generality of the foregoing, Parent shall, to the extent permitted by applicable
Law, take all reasonable steps to (x) waive all limitations as to pre-existing
conditions exclusions, evidence of insurability requirements, waiting periods
and actively-at-work or similar requirements with respect to participation and
coverage requirements applicable to the Company Employees under any medical,
dental, pharmaceutical, vision and/or disability benefit plans that such
employees may be eligible to participate in after the Closing Date; and (y)
provide Company Employees and their eligible dependents with credit for any
co-payments, deductibles, out-of-pocket requirements and offsets (or similar
payments) made under the Company Benefit Plans for the plan year in which the
Closing occurs under the New Plans for the purposes of satisfying any applicable
deductible, out-of-pocket, or similar requirements thereunder as if such amounts
had been paid in accordance with such New Plans.

 

35 

 

 

(c)          Any vacation or paid time off accrued but unused by a Company
Employee as of immediately prior to the Closing Date shall be credited to such
Company Employee following the Closing Date (“Carry Over Vacation”). All future
vacation accruals shall be subject to the terms of Parent’s vacation policies,
taking into account the balance of any Carry Over Vacation; provided that no
Carry Over Vacation shall be subject to forfeiture.

 

(d)          From the date hereof until the Closing Date, Parent shall have
reasonable access, during normal business hours, to all of the Company’s
employees in order to discuss possible employment with the Surviving Corporation
or Parent (or any of Parent’s Subsidiaries) after the Closing Date.

 

Section 6.11         Merger Sub. Parent will take all actions necessary to
(a) cause Merger Sub to perform its obligations under this Agreement and to
consummate the Merger on the terms and conditions set forth in this Agreement,
(b) cause the Surviving Corporation to perform its obligations under this
Agreement and (c) ensure that, prior to the Effective Time, Merger Sub shall not
conduct any business or make any investments other than as specifically
contemplated by this Agreement, or incur or guarantee any indebtedness.

 

Section 6.12         No Control of the Company’s Business. Nothing contained in
this Agreement is intended to give Parent, directly or indirectly, the right to
control or direct the Company’s or its Subsidiaries’ operations prior to the
Effective Time. Prior to the Effective Time, the Company shall exercise,
consistent with the terms and conditions of this Agreement, complete control and
supervision over its and its Subsidiaries’ operations.

 

Section 6.13         Rule 16b-3 Matters. Prior to the Effective Time, the
Company may take such further actions, if any, as may be necessary or
appropriate to ensure that the dispositions of equity securities of the Company
(including derivative securities) pursuant to the transactions contemplated by
this Agreement by any officer or director of the Company who is subject to
Section 16 of the Exchange Act are exempt under Rule 16b-3 promulgated under the
Exchange Act.

 

Section 6.14         CVR Agreement. At or immediately prior to the Effective
Time, the Company shall execute and deliver, and the Company shall ensure that a
duly qualified agent (the “CVR Agent”) executes and delivers, a Contingent Value
Rights Agreement in substantially the form attached hereto as Exhibit A (the
“CVR Agreement”), subject to any reasonable revisions to the CVR Agreement that
are requested by the CVR Agent and approved by Parent (which approval shall not
be unreasonably withheld, conditioned or delayed). Parent and the Company shall
cooperate, including by making changes to the form of CVR Agreement attached
hereto as Exhibit A, as necessary to ensure that the CVRs are not subject to
registration under the Securities Act, the Exchange Act or any applicable state
securities or Blue Sky Laws. Notwithstanding any other provision of this
Agreement, prior to the Closing Date, the Company shall use reasonable best
efforts to arrange, and the Company shall be entitled to take all actions
necessary to arrange, the assignment of the Company’s right to receive the
Escrows to the CVR Agent concurrently with the execution and delivery of the CVR
Agreement. If the Company receives any Escrow Payment (as defined in the CVR
Agreement) prior to the Closing Date that is not included in the
Recapitalization or the Pre-Merger Special Distribution, as the case may be, the
Company shall (a) deposit such Escrow Payment into a separate account, (b) not
encumber such Escrow Payment or otherwise subject such Escrow Payment to any
Lien and (c) at the Closing, deposit such Escrow Payment into the CVR Escrow
Account (as defined in the CVR Agreement). Notwithstanding the foregoing or any
other provision of this Agreement, the Company’s board of directors shall have
the right to elect that, if so determined, CVRs shall not be included in the
Merger Consideration pursuant to this Agreement and shall instead be distributed
as a part of the Recapitalization or the Pre-Merger Special Distribution, as the
case may be. Prior to the Closing, Parent and the Company will agree in good
faith in a side written letter agreement on mutually acceptable principles to
(a) allow Parent to recover from the Escrows prior to their distribution to
holders of CVRs the reasonable and documented cost of any counsel and other
reasonable and documented costs of defending any dispute, claim or litigation
relating to, arising out of or in connection with the CVR Agreement from the
Escrows prior to their distribution to holders of CVRs (an “Escrow Claim”) and
(b) allow a representative of the holders of CVRs to dispute any Escrow Claim
through a mutually agreed arbitration process (it being agreed that the costs of
such arbitration and costs of any counsel engaged by such representative would
be recoverable by such representative from the Escrows ahead of any amount
recoverable by Parent from the Escrows). The maximum amount recoverable by
Parent for Escrow Claims shall not exceed the amount of the Escrows not
distributed to holders of CVRs at the time of submission of Parent’s claim.

 

36 

 

 

Section 6.15         Resignation of Directors. The Company shall use reasonable
best efforts to obtain and deliver to Parent prior to and in connection with the
Closing (to be effective as of the Effective Time) the resignation of each
director of the Company and each of its Subsidiaries (in each case, in their
capacities as directors and not employees).

 

Section 6.16         Recapitalization; Pre-Merger Special Distribution; Tax
Characterization. Prior to the Closing, subject to applicable Laws, the board of
directors of the Company either (a) shall declare, and the Company shall pay,
the Pre-Merger Special Distribution to holders of record of issued and
outstanding shares of Company Common Stock immediately prior to the Effective
Time, or (b) shall, subject to obtaining the Requisite Stockholder Approval,
instruct the Company to effect the Recapitalization by filing a certificate of
amendment of the Restated Certificate of Incorporation of the Company in
substantially the form attached hereto as Exhibit B (the “Recapitalization
Certificate”); provided that payment of the Pre-Merger Special Distribution or
the effectuation of the Recapitalization, as the case may be, shall be
contingent on the effectiveness of the Merger and Parent, Merger Sub and the
Company acknowledge and agree that the Recapitalization is both a condition to,
and part of a plan that includes, the consummation of the Merger. Accordingly,
Parent, Merger Sub and the Company shall treat, and shall cause their affiliates
to treat, such Recapitalization and the conversion of Company Common Stock
described in Section 3.1(b) as a single integrated transaction for U.S. federal
income Tax purposes governed by Zenz v. Quinlivan, 213 F.2d 914 (6th Cir. 1954)
and Revenue Ruling 54-458, 1954-2 C.B. 167, and shall file all Tax Returns and
reports consistent with such treatment, shall not treat any portion of the
Recapitalization as a dividend for U.S. federal income Tax purposes, and shall
take no position inconsistent therewith in any such Tax Return or report or in
any proceeding in respect of Taxes.

 

Section 6.17         RWI Policy. Parent may obtain after the date hereof (and
not as a condition to Closing), and with the commercially reasonable assistance
of the Company, at Parent’s sole cost and expense, a buyer-side representation
and warranty insurance policy from an insurance provider (the “RWI Policy”).

 

37 

 

 

Section 6.18         Tax Reporting. The parties hereto agree that the Surviving
Corporation shall join the consolidated income Tax Return group of which Parent
is the common parent corporation for U.S. federal income tax purposes (and for
purposes of any similar state, local or foreign Tax Law) at the end of the
Closing Date pursuant to Treasury Regulation Section 1.1502-76(b)(1)(ii)(A), and
as a result, the Company will have a short Tax year ending on (and including)
the Closing Date and will be included in Parent’s consolidated U.S. federal (and
similar state, local or foreign) income Tax Returns starting the day after the
Closing Date. The parties hereto acknowledge and agree that any income Tax
deduction arising from the bonuses, option cashouts, restricted stock units, or
other compensation and transaction expenses payments made by the Company in
connection with the Merger prior to or on the Closing Date or which constitute
Excluded Liabilities shall be allocable to the Tax period ending on or prior to
the Closing Date. In addition, the Company’s Tax year for U.S. federal and state
income Tax purposes was changed to end on March 31 each year, starting with its
Tax year ending March 31, 2019, and further the Company made a cash distribution
on the Company Common Stock on April 22, 2019 that was intended to be treated as
a distribution in partial liquidation of the Company pursuant to Section 302(e)
of the Code. In preparing its Tax Returns, the Company shall elect out of the
installment method of reporting gain with respect to the Escrows in accordance
with Section 453(d) of the Code and applicable Treasury Regulations and report
the entire amount of the gain in the year of the applicable sales, using the
maximum amount payable on the Escrows in reporting the amount of the resulting
gain (excluding the amount treated as imputed interest to the Company).
Furthermore, in the event that the right to receive payments from the Escrows
due to the CVRs are distributed as a part of the Recapitalization or the
Pre-Merger Special Distribution, as the case may be, the amount of the
distribution attributable to the Escrows for income tax purposes shall be equal
to the maximum amount payable on the Escrows as of the time of distribution
(excluding the amount treated as imputed interest to the recipients). Each of
Parent, the Company and the Surviving Corporation shall file all Tax Returns,
and conduct all Tax investigations, audits, claims, procedures or proceedings
consistently with this Section 6.18 unless otherwise required pursuant to a
final determination within the meaning of Section 1313 of the Code.

 

Article VII
CONDITIONS TO THE MERGER

 

Section 7.1           Conditions to the Obligations of Each Party. The
respective obligations of each party to consummate the Merger are subject to the
satisfaction or (to the extent permitted by Law) waiver by the Company and
Parent at or prior to the Effective Time of the following conditions:

 

(a)          the Requisite Stockholder Approval approving the Merger and the
Recapitalization (if submitted to holders of Company Common Stock for approval)
shall have been obtained; and

 

38 

 

 

(b)          no Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Law or Order which is then in effect and has the effect
of enjoining, limiting, restricting, restraining, or otherwise prohibiting the
consummation of the Merger.

 

(c)          The Pre-Merger Special Distribution shall have occurred or the
Recapitalization shall have been effectuated.

 

Section 7.2           Conditions to the Obligations of Parent and Merger Sub.
The respective obligations of Parent and Merger Sub to consummate the Merger are
subject to the satisfaction or (to the extent permitted by Law) waiver by Parent
at or prior to the Effective Time of the following further conditions:

 

(a)          each of the representations and warranties of the Company contained
in this Agreement, without giving effect to any materiality or “Company Material
Adverse Effect” qualifications therein, shall be true and correct as of the date
hereof and as of the Closing Date as though made on or as of such date, except
for (i) any such representation and warranty expressly speaking as of an earlier
date, in which case such representation and warranty shall be true and correct
as of such earlier date, and (ii) such failures of such representations and
warranties to be true and correct (as of any date) has not had and would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect as of the Effective Time with the same effect as though
made as of the Effective Time;

 

(b)          the Company shall have performed or complied in all material
respects with all agreements and covenants required by this Agreement to be
performed or complied with by it on or prior to the Effective Time;

 

(c)          the Company shall have delivered to Parent a certificate, dated the
Effective Time and signed by its chief executive officer or another senior
officer on behalf of the Company, certifying to such officer’s knowledge on
behalf of the Company to the effect that the conditions set forth in
Section 7.2(a) and Section 7.2(b) have been satisfied; and

 

(d)          since the date hereof, there shall not have been any effect,
change, event or occurrence that has had or would reasonably be expected to
have, individually or in the aggregate, a Company Material Adverse Effect.

 

Section 7.3           Conditions to the Obligations of the Company. The
obligations of the Company to consummate the Merger are subject to the
satisfaction or (to the extent permitted by Law) waiver by the Company at or
prior to the Effective Time of the following further conditions:

 

(a)          each of the representations and warranties of Parent and Merger Sub
contained in this Agreement (without giving effect to any materiality or “Parent
Material Adverse Effect” qualifications) shall be true and correct as of the
date hereof and as of the Closing Date as though made on or as of such date,
except for (i) any such representation and warranty expressly speaking as of an
earlier date, in which case such representation and warranty shall be true and
correct as of such earlier date, and (ii) such failures of such representations
and warranties to be true and correct (as of any date) has not had and would not
reasonably be expected to have, individually or in the aggregate, a Parent
Material Adverse Effect as of the Effective Time with the same effect as though
made on and as of the Effective Time;

 

39 

 

 

(b)          Parent and Merger Sub shall have performed or complied in all
material respects with all agreements and covenants required by this Agreement
to be performed or complied with by them on or prior to the Effective Time; and

 

(c)          Parent shall have delivered to the Company a certificate, dated the
Effective Time and signed by its chief executive officer or another senior
officer on behalf of Parent, certifying to such officer’s knowledge on behalf of
Parent to the effect that the conditions set forth in Section 7.3(a) and
Section 7.3(b) have been satisfied.

 

Section 7.4           Frustration of Conditions. None of the Company, Parent or
Merger Sub may rely on the failure of any condition set forth in this
Article VII to be satisfied if such failure was caused by such party’s failure
to comply with or perform any of its covenants or obligations set forth in this
Agreement.

 

Article VIII

TERMINATION, AMENDMENT AND WAIVER

 

Section 8.1           Termination. Notwithstanding anything contained in this
Agreement to the contrary, this Agreement may be terminated at any time prior to
the Effective Time, whether before or after the Requisite Stockholder Approval
is obtained (except as otherwise expressly noted), as follows:

 

(a)          by mutual written consent of each of Parent and the Company duly
authorized by each of their respective boards of directors (as well as the
Committee in the case of the Company); or

 

(b)          by either Parent or the Company, if:

 

(i)          the Effective Time shall not have occurred on or before October 31,
2019 (the “Termination Date”); provided, however, that the right to terminate
this Agreement pursuant to this Section 8.1(b)(i) shall not be available to any
party if the failure of such party (including, in the case of Parent, the
failure of Merger Sub) to perform any of its obligations under this Agreement,
the failure to act in good faith or the failure to use its reasonable best
efforts to consummate the Merger and the other transactions contemplated by this
Agreement has been a principal cause of or resulted in the failure of the Merger
to be consummated on or before such date; or

 

(ii)         (A) a Law shall have been enacted, entered or promulgated
prohibiting the consummation of the Merger on the terms contemplated hereby or
(B) any Governmental Authority of competent jurisdiction shall have issued an
Order or taken any other action permanently restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement, and such Order or
other action shall have become final and non-appealable; provided, however, that
the party seeking to terminate this Agreement pursuant to this
Section 8.1(b)(ii)(B) shall have used its reasonable best efforts to remove such
Order or other action; and provided, further, that the right to terminate this
Agreement under this Section 8.1(b)(ii)(B) shall not be available to a party if
the issuance of such final, non-appealable Order was primarily due to the
failure of such party, and in the case of Parent, including the failure of
Merger Sub, to perform any of its obligations under this Agreement;

 

40 

 

 

(iii)        if the Requisite Stockholder Approval shall not have been obtained
by the Company at the Stockholders’ Meeting duly convened therefor or at any
adjournment or postponement thereof; or

 

(c)          by the Company if:

 

(i)          Parent or Merger Sub shall have breached or failed to perform in
any material respect any of its representations, warranties, covenants or other
agreements set forth in this Agreement, which breach or failure to perform
(x) would result in a failure of a condition set forth in Section 7.3(a) or
Section 7.3(b) and (y) cannot be cured on or before the Termination Date or, if
curable, is not cured by Parent within thirty (30) days of receipt by Parent of
written notice of such breach or failure; provided, however, that the Company
shall not have the right to terminate this Agreement pursuant to this
Section 8.1(c)(i) if: the Company is then in material breach of any of its
representations, warranties, covenants or agreements set forth in this
Agreement, which breach would result in a failure of a condition set forth in
Section 7.1(a), Section 7.1(a), or Error! Reference source not found.; or

 

(ii)         Prior to receipt of the Requisite Stockholder Approval (x) the
board of directors of the Company has determined to enter into a definitive
agreement with respect to a Superior Proposal to the extent permitted by, and
subject to the terms and conditions of, Section 6.6(c) and Section 6.6(d), and
(y) concurrently with such termination, the Company pays to Parent the fee
specified in Section 8.3(a)(ii)); or

 

(iii)        all of the conditions set forth in Section 7.1 and Section 7.2 have
been satisfied (other than those conditions that by their nature are to be
satisfied by actions taken at the Closing), and Parent and Merger Sub fail to
consummate the Merger within two (2) Business Days following the date the
Closing should have occurred; or

 

(d)          by Parent if:

 

(i)          the Company shall have breached or failed to perform in any
material respect any of its representations, warranties, covenants or other
agreements set forth in this Agreement, which breach or failure to perform
(x) would result in a failure of any condition set forth in Section 7.2(a),
Section 7.2(b) or Section 7.2(c), and (y) cannot be cured on or before the
Termination Date (giving effect to the possible extension thereof pursuant to
Section 8.1(b)(i)) or, if curable, is not cured by the Company within thirty
(30) days of receipt by the Company of written notice of such breach or failure;
provided, however, that Parent shall not have the right to terminate this
Agreement pursuant to this Section 8.1(d)(i) if: Parent or Merger Sub is then in
material breach of any of its representations, warranties, covenants or
agreements set forth in this Agreement, which breach would result in a failure
of a condition set forth in Section 7.3(a) or Section 7.3(b); or

 

41 

 

 

(ii)         (x) the board of directors of the Company shall have made an
Adverse Recommendation Change; (y) the Company enters into an Alternative
Acquisition Agreement; or (z) the board of directors of the Company fails to
include the Company Recommendation in the Proxy Statement.

 

Section 8.2           Effect of Termination. In the event that this Agreement is
terminated and the Merger abandoned pursuant to Section 8.1, written notice
thereof shall be given to the other party or parties, specifying the provisions
hereof pursuant to which such termination is made and the basis therefor
described in reasonable detail, and this Agreement shall forthwith become null
and void and of no effect without liability on the part of any party hereto (or
any of its Representatives), and all rights and obligations of any party hereto
shall cease; provided, however, that, except as otherwise provided in
Section 8.3 or in any other provision of this Agreement, no such termination
shall relieve any party hereto of any liability or damages resulting from any
breach of this Agreement prior to such termination, in which case the aggrieved
party shall be entitled to all remedies available at Law or in equity; and
provided further, that the Confidentiality Agreement, and the provisions of
Section 6.5(b), Section 6.9, this Section 8.2, Section 8.3, Section 8.6,
Article IX and Appendix A shall survive any termination of this Agreement
pursuant to Section 8.1.

 

Section 8.3           Termination Fees.

 

(a)          If, but only if, the Agreement is terminated by:

 

(i)          (x) either Parent or the Company pursuant to Section 8.1(b)(i) or
Section 8.1(b)(iii), or by Parent pursuant to Section 8.1(d)(i),
Section 8.1(d)(ii)(x) or Section 8.1(d)(ii)(z) and (y) the Company (A) receives
or has received a Competing Proposal from a Third Party after the date hereof,
which Competing Proposal becomes publicly known, and (B) within twelve
(12) months of the termination of this Agreement, enters into, agrees to or
consummates a transaction regarding such Competing Proposal or any Competing
Proposal, then the Company shall pay, or cause to be paid, to Parent an amount
equal to Three Hundred Thirty Dollars ($330,000) (the “Termination Fee”), not
later than the third (3rd) Business Day following the execution of the agreement
relating to such transaction arising from such Competing Proposal (provided,
however, that for purposes of this Section 8.1(c)(ii), the references to
“twenty-five percent (25%)” in the definition of Competing Proposal shall be
deemed to be references to “fifty percent (50%)”); or

 

(ii)         the Company pursuant to Section 8.1(c)(ii) or Parent pursuant to
Section 8.1(d)(ii)(y), then the Company shall pay, or cause to be paid, to
Parent the Termination Fee;

 

(b)          Notwithstanding anything to the contrary set forth in this
Agreement:

 

(i)          the parties agree that in no event shall the Company be required to
pay the Termination Fee on more than one occasion; and

 

(ii)         the parties agree that the Termination Fee shall be reduced by any
amounts as may be required to be deducted or withheld therefrom under applicable
Tax Law.

 

42 

 

 

(c)          Notwithstanding anything to the contrary set forth in this
Agreement, but subject to Section 9.9, Parent’s right to receive payment from
the Company of the Termination Fee pursuant to Section 8.3(a) shall constitute
the sole and exclusive remedy of Parent and Merger Sub against the Company and
its Subsidiaries and any of their respective former, current or future general
or limited partners, stockholders, members, managers, directors, officers,
employees, agents, affiliates or assignees (collectively, the “Company Related
Parties”) for all losses and damages suffered as a result of the failure of the
transactions contemplated by this Agreement to be consummated or for a breach or
failure to perform hereunder or otherwise, and upon payment of such amount, none
of the Company Related Parties shall have any further liability or obligation
relating to or arising out of this Agreement or the transactions contemplated
thereby (except that the Company shall also be obligated with respect to
Section 8.3(d)).

 

(d)          Each of the parties hereto acknowledges that (i) the agreements
contained in this Section 8.3 are an integral part of the transactions
contemplated by this Agreement, (ii) the Termination Fee is not a penalty, but
is liquidated damages, in a reasonable amount that will compensate Parent in the
circumstances in which such fee is payable for the efforts and resources
expended and opportunities foregone while negotiating this Agreement and in
reliance on this Agreement and on the expectation of the consummation of the
transactions contemplated hereby, which amount would otherwise be impossible to
calculate with precision, and (iii) without these agreements, the parties would
not enter into this Agreement.

 

Section 8.4           Amendment. This Agreement may be amended by mutual
agreement of the parties hereto by action taken by or on behalf of their
respective boards of directors at any time whether before or after receipt of
the Requisite Stockholder Approval; provided, however, that after the Requisite
Stockholder Approval has been obtained, there shall not be any amendment that by
Law or in accordance with the rules of any stock exchange requires further
approval by the stockholders of the Company without such further approval of
such stockholders nor any amendment or change not permitted under applicable
Law. This Agreement may not be amended except by an instrument in writing signed
by each of the parties hereto.

 

Section 8.5           Waiver. At any time prior to the Effective Time, subject
to applicable Law, any party hereto may (a) extend the time for the performance
of any obligation or other act of any other party hereto, (b) waive any
inaccuracy in the representations and warranties of the other party contained
herein or in any document delivered pursuant hereto, and (c) subject to the
proviso of Section 8.4, waive compliance with any agreement or condition
contained herein. Any such extension or waiver shall only be valid if set forth
in an instrument in writing signed by the party or parties to be bound thereby.
Notwithstanding the foregoing, no failure or delay by the Company, Parent or
Merger Sub in exercising any right hereunder shall operate as a waiver thereof
nor shall any single or partial exercise thereof preclude any other or further
exercise of any other right hereunder. Any agreement on the part of a party
hereto to any such extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such party.

 

Section 8.6           Expenses; Transfer Taxes. All Expenses incurred in
connection with this Agreement and the transactions contemplated by this
Agreement shall be paid by the party incurring such expenses.

 

43 

 

 

Article IX

GENERAL PROVISIONS

 

Section 9.1           Non-Survival of Representations, Warranties and
Agreements. The representations, warranties, covenants and agreements in this
Agreement and any certificate delivered pursuant hereto by any party hereto
shall terminate at the Effective Time or, except as provided in Section 8.2,
upon the termination of this Agreement pursuant to Section 8.1, as the case may
be, except that this Section 9.1 shall not limit any covenant or agreement of
the parties which by its terms contemplates performance after the Effective Time
or after termination of this Agreement, including those contained in Section 6.7
and Section 6.14.

 

Section 9.2           Notices. All notices and other communications among the
parties shall be in writing and shall be deemed to have been duly given (i) when
delivered in person, (ii) when delivered after posting in the United States mail
having been sent registered or certified mail return receipt requested, postage
prepaid, (iii) when delivered by FedEx, UPS or other nationally recognized
overnight delivery service, or (iv) when delivered by email (in each case in
this clause (iv), solely if receipt is confirmed), addressed as follows:

 

if to Parent or Merger Sub:

 

TheMaven, Inc.

1500 Fourth Avenue, Suite 200

Seattle, Washington 98101

Attention: James C. Heckman

E-mail: jch@maven.io

 

with a copy (which shall not constitute notice) to:

 

Golenbock Eiseman Assor Bell & Peskoe LLP

711 Third Avenue, 17th Floor

New York, New York 10017

Attention: Andrew D. Hudders

E-mail: ahudders@golenbock.com

 

if to the Company:

 

TheStreet, Inc.

14 Wall Street, 15th Floor

New York, New York 10005

Attention: Eric Lundberg

E-mail: ericlundberg@thestreet.com

 

44 

 

 

with a copy (which shall not constitute notice) to each of:

 

Orrick, Herrington & Sutcliffe LLP

The Orrick Building
405 Howard Street
San Francisco, CA 94105
Attention: Karen Dempsey; Richard Vernon Smith
E-mail: kdempsey@orrick.com; rsmith@orrick.com

 

Section 9.3           Interpretation; Certain Definitions. The parties have
participated jointly in the negotiation and drafting of this Agreement.
Consequently, in the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement. When a reference is made in this Agreement to an Article, Section,
subsection, Appendix, Annex or Exhibit, such reference shall be to an Article,
Section or subsection of, or an Appendix, Annex or Exhibit to, this Agreement,
unless otherwise indicated. The table of contents and headings for this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. All terms defined in this Agreement shall have the defined meanings
when used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein. The definitions contained in this Agreement
are applicable to the singular as well as the plural forms of such terms and to
the masculine as well as to the feminine and neuter genders of such term. Any
Law defined or referred to herein or in any agreement or instrument that is
referred to herein means such Law as from time to time amended, modified or
supplemented, including (in the case of statutes) by succession of comparable
successor Laws. References to a person are also to its successors and permitted
assigns. All references to “dollars” or “$” refer to currency of the United
States of America.

 

Section 9.4           Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced under any present
or future Law, or public policy, (a) such term or other provision shall be fully
separable, (b) this Agreement shall be construed and enforced as if such
invalid, illegal or unenforceable provision had never comprised a part hereof,
(c) all other conditions and provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable term or other provision or by its severance herefrom so long as
the economic or legal substance of the Merger is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the Merger be consummated as originally contemplated to the
fullest extent possible.

 

Section 9.5           Assignment. Neither this Agreement nor any rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of Law or otherwise) without the prior written
consent of the other parties hereto.

 

45 

 

 

Section 9.6           Entire Agreement. This Agreement (including the exhibits,
annexes and appendices hereto) constitutes, together with the CVR Agreement,
Confidentiality Agreement, the Company Disclosure Schedule and the Parent
Disclosure Schedule, the entire agreement, and supersedes all other prior
agreements and understandings, both written and oral, among the parties, or any
of them, with respect to the subject matter hereof.

 

Section 9.7           No Third-Party Beneficiaries. This Agreement is not
intended to and shall not confer any rights or remedies upon any person other
than the parties hereto and their respective successors and permitted assigns,
except for (a) the rights of the Company’s stockholders to receive the Merger
Consideration at the Effective Time, (b) the right of the Company, on behalf of
its stockholders to collect the Aggregate Cash Merger Consideration (or any
portion thereof) and/or pursue damages (which shall include, to the extent
proven, the total amount that could have been claimed by the Company’s
stockholders if such stockholders brought an action against Parent and Merger
Sub and were recognized as intended third-party beneficiaries hereunder) in the
event of Parent’s or Merger Sub’s breach of this Agreement or fraud, which right
is hereby acknowledged and agreed by Parent and Merger Sub, (c) the provisions
of Section 6.7, and (d) the provisions of Section 6.14, Error! Reference source
not found. and Section 6.18. The representations and warranties in this
Agreement are the product of negotiations among the parties hereto and are for
the sole benefit of the parties hereto. Any inaccuracies in such representations
and warranties are subject to waiver by the parties hereto in accordance with
Section 8.5 without notice or liability to any other person. The representations
and warranties in this Agreement may represent an allocation among the parties
hereto of risks associated with particular matters regardless of the knowledge
of any of the parties hereto. Accordingly, persons other than the parties hereto
may not rely upon the representations and warranties in this Agreement as
characterizations of actual facts or circumstances as of the date of this
Agreement or as of any other date.

 

Section 9.8           Governing Law; Consent to Jurisdiction. This Agreement and
all actions, proceedings or counterclaims (whether based on Contract, tort or
otherwise) arising out of or relating to this Agreement or the actions of
Parent, Merger Sub or the Company in the negotiation, administration,
performance and enforcement thereof, shall be governed by, and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice or conflict of laws provision or rule (whether of the State of Delaware
or any other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware. Each of the parties
(i) irrevocably consents to the service of the summons and complaint and any
other process (whether inside or outside the territorial jurisdiction of the
Chosen Courts) in any action, proceeding or counterclaim relating to the Merger,
for and on behalf of itself or any of its properties or assets, in accordance
with Section 9.2 or in such other manner as may be permitted by applicable Law,
and nothing in this Section 9.8 will affect the right of any party to serve
legal process in any other manner permitted by applicable Law; (ii) irrevocably
and unconditionally consents and submits itself and its properties and assets in
any action, proceeding or counterclaim to the exclusive general jurisdiction of
the Court of Chancery of the State of Delaware and any state appellate court
therefrom within the State of Delaware (or, if the Court of Chancery of the
State of Delaware declines to accept jurisdiction over a particular matter, any
federal court within the State of Delaware) (the “Chosen Courts”) in the event
that any dispute or controversy arises out of this Agreement or the transactions
contemplated hereby, including the Merger; (iii) agrees that it will not attempt
to deny or defeat such personal jurisdiction by motion or other request for
leave from any such court; (iv) agrees that any action, proceeding or
counterclaim arising in connection with this Agreement or the transactions
contemplated hereby, including the Merger, will be brought, tried and determined
only in the Chosen Courts; (v) waives any objection that it may now or hereafter
have to the venue of any such action, proceeding or counterclaim in the Chosen
Courts or that such action, proceeding or counterclaim was brought in an
inconvenient court and agrees not to plead or claim the same; and (vi) agrees
that it will not bring any action, proceeding or counterclaim relating to this
Agreement or the transactions contemplated hereby, including the Merger, in any
court other than the Chosen Courts. Each of Parent, Merger Sub and the Company
agrees that a final judgment in any action, proceeding or counterclaim in the
Chosen Courts will be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable Law.

 

46 

 

 

Section 9.9           Specific Performance. The parties agree that irreparable
damage for which monetary damages, even if available, would not be an adequate
remedy, would occur in the event that the parties hereto do not perform the
provisions of this Agreement (including failing to take such actions as are
required of it hereunder to consummate this Agreement) in accordance with its
specified terms or otherwise breach such provisions. Accordingly, the parties
acknowledge and agree that the parties shall be entitled to an injunction,
specific performance and other equitable relief to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof, in
addition to any other remedy to which they are entitled at Law or in equity.
Each of the parties agrees that it will not oppose the granting of an
injunction, specific performance and other equitable relief on the basis that
any other party has an adequate remedy at Law or that any award of specific
performance is not an appropriate remedy for any reason at Law or in equity. Any
party seeking an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement shall not
be required to provide any bond or other security in connection with any such
order or injunction.

 

Section 9.10         Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile transmission or
by e-mail of a .pdf attachment shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

Section 9.11         WAIVER OF JURY TRIAL. EACH OF PARENT, MERGER SUB AND THE
COMPANY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF PARENT, MERGER
SUB OR THE COMPANY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT THEREOF.

 

[Remainder of page intentionally left blank; signature page follows.]

 

47 

 

 

IN WITNESS WHEREOF, Parent, Merger Sub and the Company have caused this
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

 

  Parent:           THEMAVEN, INC.           By: /s/ James C. Heckman     Name:
James C. Heckman     Title: CEO           merger sub:           TST Acquisition
Co., Inc.           By: /s/ James C. Heckman     Name: James C. Heckman    
Title: CEO

 

[Signature Page to Merger Agreement]

 

   

 

 

IN WITNESS WHEREOF, Parent, Merger Sub and the Company have caused this
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

 

  Company:           THESTREET, INC.           By: /s/ Eric F. Lundberg    
Name: Eric F. Lundberg     Title: CEO and CFO

 

[Signature Page to Merger Agreement]

 

   

 

 

Appendix A

 

As used in the Agreement, the following terms shall have the following meanings:

 

“1998 Plan” shall mean the Company’s 1998 Stock Incentive Plan, as amended and
restated.

 

“2007 Plan” shall mean the Company’s 2007 Performance Incentive Plan, as amended
and restated.

 

“Acceptable Confidentiality Agreement” shall mean a customary confidentiality
agreement containing terms no less favorable to the Company in the aggregate
than the terms set forth in the Confidentiality Agreement; provided, however,
that such confidentiality agreement shall not prohibit compliance by the Company
with any of the provisions of Section 6.6.

 

“Aggregate Cash Merger Consideration” shall mean Sixteen Million Five Hundred
Thousand Dollars ($16,500,000.00) in cash.

 

“Blue Sky Laws” shall mean state securities, takeover or “blue sky” laws.

 

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which all banking institutions in New York, New York or Los Angeles, California
are authorized or obligated by Law or executive order to close.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Company Benefit Plan” shall mean each material “employee pension benefit plan”
(as defined in Section 3(2) of ERISA), each material “employee welfare benefit
plan” (as defined in Section 3(1) of ERISA), and each other material plan,
agreement, arrangement or policy (written or oral) relating to stock options,
stock purchases, deferred compensation, bonus, severance, retention, fringe
benefits or other employee benefits, in each case maintained or contributed to,
or required to be maintained or contributed to, by the Company or its ERISA
Affiliates for the benefit of any current or former employee or director of the
Company or any of its subsidiaries, other than any plan, arrangement or policy
mandated by applicable Law.

 

“Company Lease” shall mean any lease, sublease, sub-sublease, license and other
agreement under which the Company or any of its Subsidiaries leases, subleases,
licenses, uses or occupies (in each case whether as landlord, tenant,
sublandlord, subtenant or by other occupancy arrangement), or has the right to
use or occupy, now or in the future, any real property.

 

50 

 

 

“Company Material Adverse Effect” shall mean any change, event, violation,
inaccuracy, effect or circumstance (each, an “Effect”) that, individually or
taken together with all other Effects that have occurred prior to the date of
determination of the occurrence of the Company Material Adverse Effect, (A) is
or would reasonably be expected to be materially adverse to the business,
financial condition or results of operations of the Company; or (B) would
reasonably be expected to prevent or materially impair the consummation by the
Company of the Merger prior to the Termination Date, and shall include the
termination of the employment of either or both of Eric Lundberg or Margaret De
Luna prior to Closing by the Company; provided, however, that, with respect to
clause (A) only, none of the following (by itself or when aggregated) will be
deemed to be or constitute a Company Material Adverse Effect or will be taken
into account when determining whether a Company Material Adverse Effect has
occurred or may, would or could occur (subject to the limitations set forth
below): (i) changes in general economic conditions in the United States or any
other country or region in the world, or changes in conditions in the global
economy generally; (ii) changes in conditions in the financial markets, credit
markets or capital markets in the United States or any other country or region
in the world, including (1) changes in interest rates or credit ratings in the
United States or any other country; (2) changes in exchange rates for the
currencies of any country; or (3) any suspension of trading in securities
(whether equity, debt, derivative or hybrid securities) generally on any
securities exchange or over-the-counter market operating in the United States or
any other country or region in the world; (iii) changes in conditions in the
markets or industries in which the Company generally conducts business;
(iv) changes in regulatory, legislative or political conditions in the United
States or any other country or region in the world; (v) any geopolitical
conditions, outbreak of hostilities, acts of war, sabotage, terrorism or
military actions (including any escalation or general worsening of any such
hostilities, acts of war, sabotage, terrorism or military actions) in the United
States or any other country or region in the world; (vi) earthquakes,
hurricanes, tsunamis, tornadoes, floods, mudslides, wild fires or other natural
disasters, weather conditions and other force majeure events in the United
States or any other country or region in the world; (vii) any Effect resulting
from the announcement of this Agreement, the pendency of the Merger, the
cessation or termination of the employment of any of Eric Lundberg and/or
Margaret De Luna due to death or Disability or termination of the employment of
James C. Cramer for any reason, including the impact of any of the foregoing on
or loss of the relationships, contractual or otherwise of the Company with
employees (except to the extent that such loss is due to Company employee
terminations or departures the positions for which have not been filled or
replaced through and as of the Closing and which exceed, in the aggregate since
the public announcement of this Agreement, thirty percent (30%) of the total
number of individuals employed by the Company as of the date hereof), suppliers,
advertisers, sponsors, customers (including subscribers to digital subscription
newsletters), partners, vendors or any other third person; (viii) the compliance
by any party with the terms of this Agreement, including any action taken or
refrained from being taken pursuant to or in accordance with this Agreement;
(ix) any action taken or refrained from being taken, in each case to which
Parent has expressly approved, consented to or requested in writing following
the date hereof; (x) changes or proposed changes in GAAP or other accounting
standards or in any applicable Laws (or the enforcement or interpretation of any
of the foregoing); (xi) changes in the price or trading volume of the Company
Common Stock, in and of itself (it being understood that any cause of such
change may be deemed to constitute, in and of itself, a Company Material Adverse
Effect and may be taken into consideration when determining whether a Company
Material Adverse Effect has occurred); (xii) any failure, in and of itself, by
the Company to meet (A) any public estimates or expectations of the Company’s
revenue, earnings or other financial performance or results of operations for
any period; or (B) any internal budgets, plans, projections or forecasts of its
revenues, earnings or other financial performance or results of operations (it
being understood that any cause of any such failure may be deemed to constitute,
in and of itself, a Company Material Adverse Effect and may be taken into
consideration when determining whether a Company Material Adverse Effect has
occurred); (xiii) the availability or cost of equity, debt or other financing to
Parent or Merger Sub; (xiv) any Transaction Litigation or other claim, action,
suit, arbitration, proceeding or investigation threatened, commenced, made or
brought by any of the current or former stockholders of the Company (on their
own behalf or on behalf of the Company) against the Company, any of its
directors, officers or employees arising out of or related to the Merger or any
other transaction contemplated by this Agreement; and (xv) any matters disclosed
in the Company Disclosure Letter; except, with respect to clauses (i), (ii),
(iii), (iv), (v), (vi) and (x) to the extent that such Effect has had a
materially disproportionate adverse effect on the Company relative to other
companies of a similar size operating in the industries in which the Company
conducts business, in which case only the incremental disproportionate adverse
impact may be taken into account in determining whether there has occurred a
Company Material Adverse Effect.

 

51 

 

 

“Company Option” shall mean each outstanding option to purchase shares of
Company Common Stock under any of the Company Plans.

 

“Company Plans” shall mean the 1998 Plan and 2007 Plan.

 

“Company Recommendation” shall mean the recommendation of the board of directors
of the Company that the stockholders of the Company adopt this Agreement and
approve the transactions contemplated hereby, including the Merger.

 

“Confidentiality Agreement” shall mean the mutual confidentiality agreement,
dated as January 28, 2019, between Parent and the Company.

 

“Contract” shall mean any written contract, subcontract, note, bond, mortgage,
indenture, lease, license, sublicense or other binding agreement.

 

“Disability” shall mean the inability of an individual to engage in any
substantially gainful activity by reason of any medically determinable physical
or mental impairment which can be expected to result in death or which has
lasted or can be expected to last for a continuous period of not less than
twelve (12) months as provided in Sections 22(e)(3) and 409A(a)(2)(c)(i) of the
Code and will be determined by the board of directors of the Company on the
basis of such medical evidence as the Board deems warranted under the
circumstances.

 

“DGCL” shall mean the General Corporation Law of the State of Delaware.

 

“Distribution” shall mean the special cash distribution in the amount of
approximately $94.3 million declared by the Company’s board of directors, the
1-for-10 reverse stock split of the Company Common Stock approved by the
Company’s board of directors in connection therewith and all actions taken or to
be taken by the Company to effect the foregoing, including payment of such
special cash distribution to the Company’s stockholders and amendment of the
Company’s Restated Certificate of Incorporation, as amended, to effect such
reverse stock split (which distribution was paid on April 22, 2019 to the
stockholders of record and which reverse stock-split was effective on April 26,
2019).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

52 

 

 

“ERISA Affiliate” shall mean any trade or business that, together with the
Company, would be treated as a single employer pursuant to Section 4001(b) of
ERISA.

 

“Escrows” means, collectively, (i) the escrows established pursuant to the
Escrow Agreement, dated as of June 20, 2018, by and among The Street, Inc.,
Bankers Financial Products Corporation, S&P Global Market Intelligence Inc. and
Citibank, National Association, as escrow agent; and (ii) the escrows
established pursuant to the Escrow Agreement, dated as of February 14, 2019, by
and among TheStreet, Inc., Euromoney Institutional Investor PLC and Citibank,
National Association, as escrow agent.

 

“Excess Cash Amount” shall mean in an amount in cash, as determined in good
faith by the Company immediately prior to the Effective Time and in accordance
with GAAP, equal to (a) the aggregate amount of cash and cash equivalents of the
Company and its subsidiaries immediately prior to the Effective Time minus
(b) the aggregate amount of Excluded Liabilities (determined in accordance with
Section 6.16 of the Company Disclosure Schedule).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Expenses” shall mean all out-of-pocket expenses (including all fees and
expenses of counsel, accountants, investment bankers, experts and consultants to
a party hereto and its affiliates) incurred by a party or on its behalf in
connection with or related to the authorization, preparation, negotiation,
execution and performance of this Agreement, the preparation, printing, filing
and mailing of the Proxy Statement and all SEC and other regulatory filing fees
incurred in connection with the Proxy Statement, the solicitation of stockholder
approvals, engaging the services of the Escrow Agent, the Paying Agent and the
Rights Agent, obtaining third party consents, any other filings with the SEC and
all other matters related to the closing of the Merger and the other
transactions contemplated by this Agreement or the CVR Agreement.

 

“GAAP” shall mean the United States generally accepted accounting principles.

 

“Governmental Authority” shall mean any United States (federal, state or local)
or foreign government, or any governmental, regulatory, judicial or
administrative authority, agency or commission.

 

“Indemnitee” shall mean any individual who, on or prior to the Effective Time,
was an officer, director or employee of the Company or served on behalf of the
Company as an officer, director or employee of any of the Company’s Subsidiaries
or affiliates or any of their predecessors in all of their capacities (including
as stockholder, controlling or otherwise) and the heirs, executors, trustees,
fiduciaries and administrators of such officer, director or employee.

 

“IRS” shall mean the U.S. Internal Revenue Service.

 

“knowledge” shall mean the actual knowledge of the executive officers of the
Company or Parent, as applicable.

 

“Law” shall mean any and all domestic (federal, state or local) or foreign laws,
rules, regulations, statutes, orders, ordinance, judgments or decrees or other
pronouncements by any Governmental Authority.

 

53 

 

 

“Lien” shall mean liens, claims, mortgages, encumbrances, pledges, security
interests or charges of any kind, other than licenses of or other grants of
rights to use Intellectual Property Rights.

 

“Order” shall mean any decree, order, judgment, ruling, writ, injunction,
temporary restraining order or other formal order in any suit or proceeding by
or with any Governmental Authority.

 

“Parent Material Adverse Effect” shall mean any change, effect or circumstance
that individually or in the aggregate, would reasonably be expected to prevent
or materially delay or impair the ability of Parent to consummate the Merger and
the other transactions contemplated by this Agreement.

 

“Per Share Amount” shall mean a cash amount equal to the quotient of (a) the
Aggregate Cash Merger Consideration divided by (b) the number of shares of
Company Common Stock issued and outstanding immediately prior to the Effective
Time (other than those shares canceled or retired pursuant to Section 3.1(a)).

 

“Permitted Lien” shall mean (i) any Lien for Taxes not yet delinquent or for
Taxes being contested in good faith for which adequate accruals or reserves have
been established, (ii) Liens securing indebtedness or liabilities that are
reflected in the Company SEC Documents or incurred in the ordinary course of
business since the date of the most recent Annual Report on Form 10-K filed with
the SEC by the Company and Liens securing indebtedness or liabilities that have
otherwise been disclosed to Parent in writing, (iii) such Liens or other
imperfections of title, if any, that do not have, individually or in the
aggregate, a Company Material Adverse Effect, including (A) covenants,
conditions and restrictions, easements, rights of way, licenses or claims of the
same, whether or not shown by the public records (B) boundary line disputes,
overlaps, encroachments and other matters, whether or not of record, that would
be disclosed by an accurate survey or a personal inspection of the property,
(C) rights of parties in possession, (D) any supplemental Taxes or assessments
not shown by the public records and (E) title to any portion of the premises
lying within the right of way or boundary of any public road or private road,
(iv) Liens imposed or promulgated by Laws with respect to real property and
improvements, including zoning regulations, (v) Liens that would be disclosed on
current title reports or existing surveys, (vi) mechanics’, materialmen’s,
carriers’, workmen’s, repairmen’s, warehousemen’s and similar Liens incurred in
the ordinary course of business, (vii) Liens securing acquisition financing with
respect to the applicable asset, including refinancings thereof, and
(viii) leases, subleases, licenses or sublicenses granted to others in the
ordinary course of business which do not ‎materially interfere with the ordinary
conduct of the business of the Company and do not secure any indebtedness‎.

 

“person” shall mean an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a Governmental Authority.

 

“Prior Transactions” means, collectively, the transactions consummated pursuant
to (a) the Membership Interest Purchase Agreement, dated as of December 6, 2018,
by and between Euromoney Institutional Investor PLC and the Company, and (b) the
Asset Purchase Agreement, dated as of June 20, 2018, by and among the Company,
Bankers Financial Products Corporation and S&P Global Market Intelligence Inc.

 

54 

 

 

“Representatives” means a party’s directors, officers, employees, consultants,
advisors (including, without limitation, attorneys, accountants, consultants,
investment bankers, and financial advisors), agents and other representatives.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Secretary of State” shall mean the Secretary of State of the State of Delaware.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Subsidiary” of any person, shall mean any corporation, partnership, joint
venture or other legal entity of which such person (either above or through or
together with any other subsidiary), owns, directly or indirectly, more than 50%
of the stock or other equity interests, the holders of which are generally
entitled to vote for the election of the board of directors or other governing
body of such corporation or other legal entity. For the avoidance of doubt, any
reference to Subsidiaries of the Company refers to the Subsidiaries of the
Company as of the date of this Agreement.

 

“Tax” or “Taxes” shall mean any and all taxes, fees, levies, duties, tariffs,
imposts, and other similar charges (together with any and all interest,
penalties and additions to tax) imposed by any governmental or taxing authority
including without limitation taxes or other charges on or with respect to
income, franchises, windfall or other profits, gross receipts, property, sales,
use, capital stock, payroll, employment, social security, workers’ compensation,
unemployment compensation, or net worth; taxes or other charges in the nature of
excise, withholding, ad valorem, stamp, transfer, value added, or gains taxes;
license, registration and documentation fees; customs’ duties, tariffs, and
similar charges.

 

“Tax Returns” shall mean returns, reports and information statements, including
any schedule or attachment thereto, with respect to Taxes required to be filed
with the IRS or any other governmental or taxing authority.

 

“Third Party” shall mean any person or group other than Parent, Merger Sub and
their respective affiliates.

 

“Transaction Litigation” shall mean any claim, action, suit, arbitration,
proceeding or investigation commenced or threatened in writing against a party
or any of its Subsidiaries or Affiliates or otherwise relating to, involving or
affecting such party or any of its Subsidiaries or Affiliates, in each case in
connection with, arising from or otherwise relating to or regarding the Merger
or any other transaction contemplated by this Agreement, including any claim,
action, suit, arbitration, proceeding or investigation alleging or asserting any
misrepresentation or omission in the Proxy Statement, any Other Required Company
Filing or any other communications to the stockholders of the Company.



 

“Treasury Regulations” shall mean the United States Federal Income Tax
Regulations promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).

 

“WARN Act” shall mean the Worker Adjustment and Retraining Notification Act of
1988.

 

55 

 